



















LEASE
BETWEEN
METROPOLITAN LIFE INSURANCE COMPANY (LANDLORD)
AND
GENOMIC HEALTH, INC. (TENANT)


SEAPORT CENTRE
Redwood City, California








--------------------------------------------------------------------------------



TABLE OF CONTENTS



PageARTICLE ONE BASIC LEASE PROVISIONS
1
1.01  BASIC LEASE PROVISIONS
1
1.02  ENUMERATION OF EXHIBITS & RIDER(S)
3
1.03  DEFINITIONS
3
ARTICLE TWO PREMISES, TERM, FAILURE TO GIVE POSSESSION, COMMON AREAS AND PARKING
8
2.01  LEASE OF PREMISES
8
2.02  TERM (See Rider 2)
9
2.03  FAILURE TO GIVE POSSESSION (See Rider 2)
9
2.04  AREA OF PREMISES
9
2.05  CONDITION OF PREMISES (See Rider 2)
9
2.06  COMMON AREAS & PARKING
9
ARTICLE THREE RENT
10
ARTICLE FOUR OPERATING EXPENSES, RENT ADJUSTMENTS AND PAYMENTS
10
4.01  TENANT’S SHARE OF OPERATING EXPENSES
10
4.02  RENT ADJUSTMENTS
11
4.03  STATEMENT OF LANDLORD
11
4.04  BOOKS AND RECORDS
12
4.05  TENANT OR LEASE SPECIFIC TAXES
12
ARTICLE FIVE SECURITY
12
ARTICLE SIX UTILITIES & SERVICES
14
6.01  LANDLORD’S GENERAL SERVICES
14
6.02  TENANT TO OBTAIN & PAY DIRECTLY
14
6.03  TELEPHONE SERVICES
15
6.04  FAILURE OR INTERRUPTION OF UTILITY OR SERVICE
15
6.05  INTENTIONALLY OMITTED
16
6.06  SIGNAGE
16
ARTICLE SEVEN POSSESSION, USE AND CONDITION OF PREMISES
16
7.01  POSSESSION AND USE OF PREMISES
16




--------------------------------------------------------------------------------




7.02  HAZARDOUS MATERIAL
17
7.03  LANDLORD ACCESS TO PREMISES; APPROVALS
19
7.04  QUIET ENJOYMENT
20
ARTICLE EIGHT MAINTENANCE & HVAC
20
8.01  LANDLORD’S MAINTENANCE
20
8.02  TENANTS MAINTENANCE
21
ARTICLE NINE ALTERATIONS AND IMPROVEMENTS
22
9.01  TENANT ALTERATIONS
22
9.02  LIENS
23
ARTICLE TEN ASSIGNMENT AND SUBLETTING
23
10.01  ASSIGNMENT AND SUBLETTING
23
10.02  RECAPTURE
26
10.03  EXCESS RENT
26
10.04  TENANT LIABILITY
26
10.05  ASSUMPTION AND ATTORNMENT
27
ARTICLE ELEVEN DEFAULT AND REMEDIES
27
11.01  EVENTS OF DEFAULT
27
11.02  LANDLORD’S REMEDIES
27
11.03  ATTORNEY’S FEES
30
11.04  BANKRUPTCY
30
11.05  LANDLORD’S DEFAULT
30
ARTICLE TWELVE SURRENDER OF PREMISES
31
12.01  IN GENERAL
31
12.02  LANDLORD’S RIGHTS
31
ARTICLE THIRTEEN HOLDING OVER
31
ARTICLE FOURTEEN DAMAGE BY FIRE OR OTHER CASUALTY
32
14.01  SUBSTANTIAL UNTENANTABILITY
32
14.02  INSUBSTANTIAL UNTENANTABILITY
33
14.03  RENT ABATEMENT
33
14.04  WAIVER OF STATUTORY REMEDIES
33




--------------------------------------------------------------------------------




ARTICLE FIFTEEN EMINENT DOMAIN
33
15.01  TAKING OF WHOLE OR SUBSTANTIAL PART
33
15.02  TAKING OF PART
34
15.03  COMPENSATION
34
ARTICLE SIXTEEN INSURANCE
34
16.01  TENANTS INSURANCE
34
16.02  FORM OF POLICIES
35
16.03  LANDLORD’S INSURANCE
35
16.04  WAIVER OF SUBROGATION
35
16.05  NOTICE OF CASUALTY
36
ARTICLE SEVENTEEN WAIVER OF CLAIMS AND INDEMNITY
36
17.01  WAIVER OF CLAIMS
36
17.02  INDEMNITY BY TENANT
37
17.03  WAIVER OF CONSEQUENTIAL DAMAGES
37
ARTICLE EIGHTEEN RULES AND REGULATIONS
37
18.01  RULES
37
18.02  ENFORCEMENT
37
ARTICLE NINETEEN LANDLORD'S RESERVED RIGHTS
38
ARTICLE TWENTY ESTOPPEL CERTIFICATE
38
20.01  IN GENERAL
38
20.02  ENFORCEMENT
38
ARTICLE TWENTY-ONE “ INTENTIONALLY OMITTED
39
ARTICLE TWENTY-TWO REAL ESTATE BROKERS
39
ARTICLE TWENTY-THREE MORTGAGEE PROTECTION
39
23.01  SUBORDINATION AND ATTORNMENT
39
23.02  MORTGAGEE PROTECTION
40
ARTICLE TWENTY-FOUR NOTICES
40
ARTICLE TWENTY-FIVE EXERCISE FACILITY
41
ARTICLE TWENTY-SIX OFAC

41




--------------------------------------------------------------------------------




ARTICLE TWENTY-SEVEN MISCELLANEOUS
41
27.01  LATE CHARGES
41
27.02  NO JURY TRIAL; VENUE; JURISDICTION
42
27.03  DEFAULT UNDER OTHER LEASE
42
27.04  OPTION
42
27.05  TENANT AUTHORITY
43
27.06  ENTIRE AGREEMENT
43
27.07  MODIFICATION OF LEASE FOR BENEFIT OF MORTGAGEE
43
27.08  EXCULPATION
43
27.09  ACCORD AND SATISFACTION
43
27.10  LANDLORD’S OBLIGATIONS ON SALE OF BUILDING
43
27.11  BINDING EFFECT
44
27.12  CAPTIONS
44
27.13  TIME; APPLICABLE LAW; CONSTRUCTION
44
27.14  ABANDONMENT
44
27.15  LANDLORD’S RIGHT TO PERFORM TENANTS DUTIES
44
27.16  SECURITY SYSTEM
44
27.17  NO LIGHT, AIR OR VIEW EASEMENTS
45
27.18  RECORDATION
45
27.19  SURVIVAL
45
27.20  EXHIBITS OR RIDERS
45
27.21  DISCLOSURE REGARDING CERTIFIED ACCESS SPECIALIST
45
27.22  UTILITY USAGE INFORMATION
45









--------------------------------------------------------------------------------



LEASE


ARTICLE ONE
BASIC LEASE PROVISIONS





1.01 BASIC LEASE PROVISIONS


In the event of any conflict between these Basic Lease Provisions and any other
Lease provision, such other Lease provision shall control.


(1)BUILDING AND ADDRESS: Building Number 7, located in Phase I ("Tenant's
Phase") of Seaport Centre. As of the Date of Lease, the Building has a street
address of 501 Galveston Drive, Redwood City, California 94063


(2)LANDLORD AND ADDRESS:


Metropolitan Life Insurance Company,
a New York corporation


Notices to Landlord shall be addressed:


Metropolitan Life Insurance Company
c/o Seaport Centre Manager
701 Chesapeake Drive
Redwood City, CA 94063


with copies to the following:


Metropolitan Life Insurance Company
425 Market Street, Suite 1050
San Francisco, CA 94105
Attention: Director, EIM


and


Metropolitan Life Insurance Company
425 Market Street, Suite 1050
San Francisco, CA 94105
Attention: Associate General Counsel


(3)TENANT; CURRENT ADDRESS & TAX ID:


(a) Name: Genomic Health, Inc. ("Genomic Health")
(b) State of incorporation: a Delaware corporation
(c) Tax Identification Number: 77-0552594
Tenant shall notify Landlord of any change in the foregoing.


Notices to Tenant shall be addressed:
Genomic Health, Inc.
301 Penobscot Drive
Redwood City, CA 94063
Attention: Chief Financial Officer


Rider 2 - 1

--------------------------------------------------------------------------------



(4)DATE OF LEASE: as of November , 2015


(5)LEASE TERM: Eighty-one (81) months


(6)COMMENCEMENT DATE: The date which is the earlier to occur of (i) the date
that Tenant first commence business operations in the Premises, or (ii) July 1,
2016.


(7)EXPIRATION DATE: Eighty-one (81) months after the Commencement Date.


(8)MONTHLY BASE RENT (initial monthly installment due upon Tenant's execution):


Period from/to
Monthly
Months 01 — 6*$86,641.48  Months 7 — 18$89,240.72  Months 19 —
30$91,917.95  Months 31 — 42$94,675.48  Months 43 — 54$97,515.75  Months 55 —
66$100,441.22  Months 67 — 78$103,454.46  
Months 79 — 81
$106,558.09  



(9)RENT ADJUSTMENT DEPOSIT: The Rent Adjustment Deposit (at the initial monthly
rate, until further notice) shall be Sixteen Thousand Two Hundred Six and 32/100
Dollars ($16,206.32) and is due upon Tenant's execution.


(10)RENTABLE AREA OF THE PREMISES: 31,166 square feet


(11)RENTABLE AREA OF THE BUILDING: 31,166 square feet


(12)RENTABLE AREA OF THE PHASE: 301,852 square feet


(13)RENTABLE AREA OF THE PROJECT: 537,444 square feet


(14)SECURITY: The cash and/or Letter of Credit in the amount of Three Hundred
Nineteen Thousand Six Hundred Seventy-Four and 27/100 ($319,674.27) (and any
proceeds of the Letter of Credit drawn and held by Landlord) as provided in
Article 5.


(15)SUITE NUMBER &/OR ADDRESS OF PREMISES: 501 Galveston Drive, Redwood City, CA
94063


(16)TENANT'S SHARE:


Tenant's Building Share: 100%

Tenant's Phase Share: 10.32%

Tenant's Project Share: 5.80%


(17)TENANT'S USE OF PREMISES: General office use; biotechnology/pharmaceutical
research and development, assembly, biotechnical or pharmaceutical
manufacturing, and warehousing.


Rider 2 - 2

--------------------------------------------------------------------------------



(18)PARKING SPACES: 102


(19)BROKERS:


Landlord's Broker: Newmark Cornish & Carey


Tenant's Broker: Kidder Mathews



1.02 ENUMERATION OF EXHIBITS & RIDER(S)


The Exhibits and Rider(s) set forth below and attached to this Lease are
incorporated in this Lease by this reference:


EXHIBIT A Plan of Premises
EXHIBIT B Workletter Agreement
EXHIBIT C Site Plan of Project
EXHIBIT D Permitted Hazardous Material
EXHIBIT E Form of Letter of Credit Acceptable from Silicon Valley Bank
EXHIBIT F Fair Market Value
EXHIBIT G Tenant's Personal Property
EXHIBIT H Form of Letter of Credit

RIDER 1 Commencement Date Agreement
RIDER 2 Additional Provisions



1.03 DEFINITIONS


For purposes hereof, the following terms shall have the following meanings:


ADJUSTMENT YEAR: The applicable calendar year or any portion thereof after the
Commencement Date of this Lease for which a Rent Adjustment computation is being
made.


AFFILIATE: Any Person (as defined below) which is controlled by, controls, or is
under common control with Tenant. The word Person means an individual,
partnership, trust, corporation, limited liability company, firm or other
entity. For purposes of this definition, the word "control," means, with respect
to a Person that is a corporation or a limited liability company, the right to
exercise, directly or indirectly, more than sixty percent (60%) of the voting
rights attributable to the shares or membership interests of the controlled
Person and, with respect to a Person that is not a corporation, the possession,
directly or indirectly, of the power at all times to direct or cause the
direction of the management of the controlled Person.


BUILDING: The building in which the Premises is located, as specified in Section
1.01(1).


BUILDING OPERATING EXPENSES: Those Operating Expenses described in Section 4.01.


COMMENCEMENT DATE: The date specified in Section 1.01(6).


COMMON AREAS: All areas of the Project made available by Landlord from time to
time for the general common use or benefit of the tenants of the Building or
Project, and their employees and invitees, or the public, as such areas
currently exist and as they may be changed from time to time.


DECORATION: Tenant Alterations which do not require a building permit and which
do not affect the facade or roof of the Building, or involve any of the
structural elements of the Building, or involve any of
Rider 2 - 3

--------------------------------------------------------------------------------



the Building's systems, including its electrical, mechanical, plumbing,
security, heating, ventilating, air-conditioning, communication, and fire and
life safety systems.


DEFAULT RATE: Two (2) percentage points above the rate then most recently
announced by Bank of America N.T.& S.A. at its San Francisco main office as its
corporate base lending rate, from time to time announced, but in no event higher
than the maximum rate permitted by Law.


DELIVERY DATE: The date for Landlord's delivery to Tenant of possession of the
Premises, if different from the Commencement Date, as provided in Rider 2.


ENVIRONMENTAL LAWS: All Laws governing the use, storage, disposal or generation
of any Hazardous Material or pertaining to environmental conditions on, under or
about the Premises or any part of the Project, including the Comprehensive
Environmental Response Compensation and Liability Act of 1980, as amended (42
U.S.C. Section 9601 et seq.), and the Resource Conservation and Recovery Act of
1976, as amended (42 U.S.C. Section 6901 et seq.)


EXPIRATION DATE: The date specified in Section 1.01(7) unless changed by
operation of Article Two or Rider 2.


FORCE MAJEURE: Any accident, casualty, act of God, war or civil commotion,
strike or labor troubles, or any cause whatsoever beyond the reasonable control
of Landlord, including water shortages, energy shortages or governmental
preemption in connection with an act of God, a national emergency, or by reason
of Law, or by reason of the conditions of supply and demand which have been or
are affected by act of God, war or other emergency.


HAZARDOUS MATERIAL: Such substances, material and wastes which are or become
regulated under any Environmental Law; or which are classified as hazardous or
toxic or medical waste or biohazardous waste under any Environmental Law; and
explosives, firearms and ammunition, flammable material, radioactive material,
asbestos, polychlorinated biphenyls and petroleum and its byproducts.


INDEMNITEES: Collectively, Landlord, any Mortgagee or ground lessor of the
Property, the property manager and the leasing manager for the Property and
their respective directors, officers, agents and employees.


LAND: The parcel(s) of real estate on which the Building and Project are
located.


LANDLORD WORK: The construction or installation of improvements to be furnished
by Landlord, if any, specifically described in the Workletter attached hereto.


LAWS OR LAW: All laws, ordinances, rules, regulations, other requirements,
orders, rulings or decisions adopted or made by any governmental body, agency,
department or judicial authority having jurisdiction over the Property, the
Premises or Tenant's activities at the Premises and any covenants, conditions or
restrictions of record which affect the Property.


LEASE: This instrument and all exhibits and riders attached hereto, as may be
amended from time to time.


LEASE YEAR: The twelve month period beginning on the first day of the first
month following the Commencement Date (unless the Commencement Date is the first
day of a calendar month in which case beginning on the Commencement Date), and
each subsequent twelve month, or shorter, period until the Expiration Date.


MONTHLY BASE RENT: The monthly rent specified in Section 1.01(8).


Rider 2 - 4

--------------------------------------------------------------------------------



MORTGAGEE: Any holder of a mortgage, deed of trust or other security instrument
encumbering the Property.


NATIONAL HOLIDAYS: New Year's Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day and other holidays recognized by the Landlord
and the janitorial and other unions servicing the Building in accordance with
their contracts.


OPERATING EXPENSES: All Taxes, costs, expenses and disbursements of every kind
and nature which Landlord shall pay or become obligated to pay in connection
with the ownership, management, operation, maintenance, replacement and repair
of the Property (including the amortized portion of any capital expenditure or
improvement, together with interest thereon, expenses of changing utility
service providers, and any dues, assessments and other expenses pursuant to any
covenants, conditions and restrictions, or any reciprocal easements, or any
owner's association now or hereafter affecting the Project; provided however
that with respect to any expenses, dues, assessments and other expenses pursuant
to any covenants, conditions and restrictions, or any reciprocal easements, or
any owner's association hereafter affecting the Project, then such costs and
expenses shall only be deemed to be Operating Expenses to the extent that such
costs or expenses could otherwise be deemed to be Operating Expenses pursuant to
the provisions set forth in this section). Operating Expenses shall be allocated
among the categories of Project Operating Expenses, Building Operating Expenses
or Phase Operating Expenses as provided in Article Four. If any Operating
Expense relates to more than one calendar year, such expense shall be
proportionately allocated among such related calendar years. Operating Expenses
shall include the following, by way of illustration only and not limitation: (1)
all Taxes; (2) all insurance premiums and other costs (including deductibles),
including the cost of rental insurance; (3) all license, permit and inspection
fees; (4) all costs of utilities, fuels and related services, including water,
sewer, light, telephone, power and steam connection, service and related
charges; (5) all costs to repair, maintain and operate heating, ventilating and
air conditioning systems, including preventive maintenance incurred by Landlord,
if any; (6) all janitorial, landscaping and security services; (7) all wages,
salaries, payroll taxes, fringe benefits and other labor costs, including the
cost of workers' compensation and disability insurance; (8) all costs of
operation, maintenance and repair of all parking facilities and other common
areas; (9) all supplies, materials, equipment and tools; (10) dues, assessments
and other expenses pursuant to any covenants, conditions and restrictions, or
any reciprocal easements, or any owner's association now or hereafter affecting
the Project; (11) modifications to the Building or the Project occasioned by
Laws now or hereafter in effect, but only as amortized over the useful life of
the capital item as reasonably determined by Landlord; (12) the total charges of
any independent contractors employed in the care, operation, maintenance,
repair, leasing and cleaning of the Project, including landscaping, roof
maintenance, and repair, maintenance and monitoring of life-safety systems,
plumbing systems, electrical wiring and Project signage; (13) the cost of
accounting services necessary to compute the rents and charges payable by
tenants at the Project; (14) exterior window and exterior wall cleaning and
painting; (15) managerial and administrative expenses; (16) all costs in
connection with the exercise facility at the Project; (17) all costs and
expenses related to Landlord's retention of consultants in connection with the
routine review, inspection, testing, monitoring, analysis and control of
Hazardous Material, and retention of consultants in connection with the clean-up
of Hazardous Material (to the extent not recoverable from a particular tenant of
the Project), and all costs and expenses related to the implementation of
recommendations made by such consultants concerning the use, generation,
storage, manufacture, production, storage, release, discharge, disposal or
clean-up of Hazardous Material on, under or about the Premises or the Project
(to the extent not recoverable from a particular tenant of the Project); (18)
all capital improvements made for the purpose of reducing or controlling other
Operating Expenses, and all other capital expenditures, but only as amortized
over the useful life of such capital improvement as reasonably determined by
Landlord, together with interest on the unamortized portion; (19) all property
management costs and fees, including all costs in connection with the Project
property management office; and (20) all fees or other charges incurred in
conjunction with voluntary or involuntary membership in any energy conservation,
air quality, environmental, traffic management or similar organizations.
Operating Expenses shall not include: (a) costs of alterations of space to be
occupied by new or existing tenants of the Project; (b) depreciation charges;
(c) interest and
Rider 2 - 5

--------------------------------------------------------------------------------



principal payments on loans (except for loans for capital expenditures or
improvements which Landlord is allowed to include in Operating Expenses as
provided above); (d) ground rental payments; (e) real estate brokerage and
leasing commissions; (f) advertising and marketing expenses; (g) costs of
Landlord reimbursed by insurance proceeds; (h) costs for which the Landlord is
reimbursed by any other tenant or occupant of the Building (other than payments
comparable to Rent Adjustments hereunder) or by any tenant's insurance carrier
or by anyone else, and electric power costs for which any tenant directly
contracts with the local public service company; (i) expenses incurred in
negotiating leases of other tenants in the Project or enforcing lease
obligations of other tenants in the Project; (j) Landlord's property manager's
corporate general overhead or corporate general administrative expenses; (k) the
wages and benefits of any employee who does not devote substantially all of his
or her employed time to the Building, Project or Phase, unless such wages and
benefits are prorated to reflect time spent on operation and managing the
Building, Project or Phase; (I) Landlord's corporate general overhead or
corporate general administrative expenses associated with the operation of the
business of the entity which constitutes the Landlord, as the same are
distinguished from the costs of operation of the Building, Project or Phase; (m)
executives' salaries; (n) any bad debt loss, rent loss, or reserves for bad
debts or rent loss; (o) costs of Landlord's charitable or political
contributions; (p) the costs of any Tenant Work (as defined in the Workletter),
(q) costs incurred in connection with Hazardous Materials to the extent such
Hazardous Materials were present on the Project prior to the Delivery Date, and
(r) the costs of maintaining compliance of the Common Areas with all applicable
Laws to the extent required by a governmental authority with jurisdiction
(except to the extent such compliance is triggered by the application for any
permit or approval required in connection with any of the Tenant Additions or is
the responsibility of Tenant under this Lease, in which events the Tenant shall
be responsible for the costs of such compliance).


PHASE: Phase means any individual Phase of the Project, as more particularly
described in the definition of Project.


PHASE OPERATING EXPENSES: Those Operating Expenses described in Section 4.01.


PREMISES: The Premises consists of the entire Building, consisting of 31,166
square feet of Rentable Area as depicted on Exhibit A attached hereto.


PROJECT or PROPERTY: As of the date hereof, the Project is known as Seaport
Centre and consists of those buildings (including the Building) whose general
location is shown on the Site Plan of the Project attached as Exhibit C, located
in Redwood City, California, associated vehicular and parking areas, landscaping
and improvements, together with the Land, any associated interests in real
property, and the personal property, fixtures, machinery, equipment, systems and
apparatus located in or used in conjunction with any of the foregoing. The
Project may also be referred to as the Property. As of the date hereof, the
Project is divided into Phase I and Phase II, which are generally designated on
Exhibit C, each of which may individually be referred to as a Phase. Landlord
reserves the right from time to time to add or remove buildings, areas and
improvements to or from a Phase or the Project, or to add or remove a Phase to
or from the Project. In the event of any such addition or removal which affects
Rentable Area of the Project or a Phase, Landlord shall make a corresponding
recalculation and adjustment of any affected Rentable Area and Tenant's Share.


PROJECT OPERATING EXPENSES: Those Operating Expenses described in Section 4.01.


REAL PROPERTY: The Property excluding any personal property.


RENT: Collectively, Monthly Base Rent, Rent Adjustments and Rent Adjustment
Deposits, and all other charges, payments, late fees or other amounts required
to be paid by Tenant under this Lease.


RENT ADJUSTMENT: Any amounts owed by Tenant for payment of Operating Expenses.
The Rent Adjustments shall be determined and paid as provided in Article Four.


Rider 2 - 6

--------------------------------------------------------------------------------



RENT ADJUSTMENT DEPOSIT: An amount equal to Landlord's estimate of the Rent
Adjustment attributable to each month of the applicable Adjustment Year. On or
before the Commencement Date and the beginning of each subsequent Adjustment
Year or with Landlord's Statement (defined in Article Four), Landlord may
estimate and notify Tenant in writing of its estimate of Operating Expenses,
including Project Operating Expenses, Building Operating Expenses and Phase
Operating Expenses, and Tenant's Share of each, for the applicable Adjustment
Year. The Rent Adjustment Deposit applicable for the calendar year in which the
Commencement Date occurs shall be the amount, if any, specified in Section
1.01(9). Nothing contained herein shall be construed to limit the right of
Landlord from time to time during any calendar year to revise its estimates of
Operating Expenses and to notify Tenant in writing thereof and of revision by
prospective adjustments in Tenant's Rent Adjustment Deposit payable over the
remainder of such year. The last estimate by Landlord shall remain in effect as
the applicable Rent Adjustment Deposit unless and until Landlord notifies Tenant
in writing of a change.


RENTABLE AREA OF THE BUILDING: The amount of square footage set forth in Section
1.01(11)


RENTABLE AREA OF THE PHASE: The amount of square footage set forth in Section
1.01(12)


RENTABLE AREA OF THE PREMISES: The amount of square footage set forth in Section
1.01(10).


RENTABLE AREA OF THE PROJECT: The amount of square footage set forth in Section
1.01(13), which represents the sum of the rentable area of all space intended
for occupancy in the Project.


SECURITY: The cash and/or Letter of Credit specified in Section 1.01, if any,
paid or delivered to Landlord as security for Tenant's performance of its
obligations under this Lease, and any proceeds of the Letter of Credit drawn and
held by Landlord, all as more particularly provided in Article Five.


SUBSTANTIALLY COMPLETE: The completion of the Landlord Work or Tenant Work, as
the case may be, except for minor insubstantial details of construction,
decoration or mechanical adjustments which remain to be done.


TAXES: All federal, state and local governmental taxes, assessments (including
assessment bonds) and charges of every kind or nature, whether general, special,
ordinary or extraordinary, which Landlord shall pay or become obligated to pay
because of or in connection with the ownership, leasing, management, control or
operation of the Property or any of its components (including any personal
property used in connection therewith), which may also include any rental or
similar taxes levied in lieu of or in addition to general real and/or personal
property taxes. For purposes hereof, Taxes for any year shall be Taxes which are
assessed for any period of such year, whether or not such Taxes are billed and
payable in a subsequent calendar year. There shall be included in Taxes for any
year the amount of all fees, costs and expenses (including reasonable attorneys'
fees) paid by Landlord during such year in seeking or obtaining any refund or
reduction of Taxes. Taxes for any year shall be reduced by the net amount of any
tax refund received by Landlord attributable to such year. If a special
assessment payable in installments is levied against any part of the Property,
Taxes for any year shall include only the installment of such assessment and any
interest payable or paid during such year. Taxes shall not include any federal
or state inheritance, general income, gift or estate taxes, except that if a
change occurs in the method of taxation resulting in whole or in part in the
substitution of any such taxes, or any other assessment, for any Taxes as above
defined, such substituted taxes or assessments shall be included in the Taxes.


TENANT ADDITIONS: Collectively, Landlord Work, Tenant Work and Tenant
Alterations. Tenant's Personal Property (as set forth in Exhibit G hereto) shall
not be deemed to be included in the definition of Tenant Additions.


TENANT ALTERATIONS: Any alterations, improvements, additions, installations or
construction in or to the Premises or any Real Property systems serving the
Premises done or caused to be done by Tenant
Rider 2 - 7

--------------------------------------------------------------------------------



after the date hereof, whether prior to or after the Commencement Date
(including Tenant Work, but excluding Landlord Work).


TENANT DELAY: Any event or occurrence which delays the Substantial Completion of
the Landlord Work which is caused by or is described as follows:


(i) special work, changes, alterations or additions requested or made by Tenant
in the design or finish in any part of the Premises after approval of the plans
and specifications (as described in the Workletter);


(ii) Tenant's delay in submitting plans, supplying information, approving plans,
specifications or estimates, giving authorizations or otherwise;


(iii) failure to approve and pay for such work as Landlord undertakes to
complete at Tenant's expense;


(iv) the performance or completion by Tenant or any person engaged by Tenant of
any work in or about the Premises; or


(v) failure to perform or comply with any obligation or condition binding upon
Tenant pursuant to the Wokletter including the failure to approve and pay for
such Landlord Work or other items if and to the extent the Workletter provides
they are to be approved or paid by Tenant.


TENANT'S FF&E: The property of Tenant described in Section 5 of the Workletter.


TENANT'S PERSONAL PROPERTY: Tenant's property described on Exhibit G hereto.


TENANT WORK: All work installed or furnished to the Premises by Tenant in
connection with Tenant's initial occupancy pursuant to Rider 2 and the
Workletter.


TENANT'S BUILDING SHARE: The share as specified in Section 1.01(16) and Section
4.01.


TENANT'S PHASE: The Phase in which the Premises is located, as indicated in
Section 1.01(1).


TENANT'S PHASE SHARE: The share as specified in Section 1.01(16) and Section
4.01.


TENANT'S PROJECT SHARE: The share as specified in Section 1.01(16) and Section
4.01.


TENANT'S SHARE: Shall mean collectively, Tenant's respective shares of the
respective categories of Operating Expenses, as provided in Section 1.01(16) and
Section 4.01.


TERM: The term of this Lease commencing on the Commencement Date and expiring on
the Expiration Date.


TERMINATION DATE: The Expiration Date or such earlier date as this Lease
terminates or Tenant's right to possession of the Premises terminates.


WORKLETTER: The Agreement regarding the completion of Tenant Work and Landlord
Work, if any, set forth in Rider 2 and Exhibit B hereto.



ARTICLE TWO
PREMISES, TERM, FAILURE TO GIVE POSSESSION, COMMON AREAS AND PARKING



2.01 LEASE OF PREMISES


Rider 2 - 8

--------------------------------------------------------------------------------



Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
Premises for the Term and upon the terms, covenants and conditions provided in
this Lease.



2.02 TERM (See Rider 2)



2.03 FAILURE TO GIVE POSSESSION (See Rider 2)



2.04 AREA OF PREMISES


Landlord and Tenant agree that for all purposes of this Lease the Rentable Area
of the Premises, the Rentable Area of the Building, the Rentable Area of the
Phase and the Rentable Area of the Project as set forth in Article One are
controlling, and are not subject to revision after the date of this Lease,
except as otherwise provided herein.



2.05 CONDITION OF PREMISES (See Rider 2)



2.06 COMMON AREAS & PARKING


(a) Right to Use Common Areas. Tenant shall have the non-exclusive right, in
common with others, to the use of any common entrances, ramps, drives and
similar access and serviceways and other Common Areas in the Project. The rights
of Tenant hereunder in and to the Common Areas shall at all times be subject to
the rights of Landlord and other tenants and owners in the Project who use the
same in common with Tenant, and it shall be the duty of Tenant to keep all the
Common Areas free and clear of any obstructions created or permitted by Tenant
or resulting from Tenant's operations. Tenant shall not use the Common Areas or
common facilities of the Building or the Project, including the Building's
electrical room, parking lot or trash enclosures, for storage purposes. Nothing
herein shall affect the right of Landlord at any time to remove any persons not
authorized to use the Common Areas or common facilities from such areas or
facilities or to prevent their use by unauthorized persons.


(b) Changes in Common Areas. Landlord reserves the right, at any time and from
time to time to (i) make alterations in or additions to the Common Areas or
common facilities of the Project, including constructing new buildings or
changing the location, size, shape or number of the driveways, entrances,
parking spaces, parking areas, loading and unloading areas, landscape areas and
walkways, (ii) designate property to be included in or eliminate property from
the Common Areas or common facilities of the Project, (iii) close temporarily
any of the Common Areas or common facilities of the Project for maintenance
purposes, and (iv) use the Common Areas and common facilities of the Project
while engaged in making alterations in or additions and repairs to the Project;
provided, however, that (x) such changes do not materially adversely affect
Tenant's use of the Premises or increase Tenant's costs hereunder, and (y)
reasonable access to the Premises and parking at or near the Project remains
available.


(c) Parking. During the Term, Tenant shall have the right to use the number of
Parking Spaces specified in Section 1.01(18) for parking on an unassigned basis
on that portion of the Project designated by Landlord from time to time for
parking. Tenant acknowledges and agrees that the parking spaces in the Project's
parking facility may include a mixture of spaces for compact vehicles as well as
full-size passenger automobiles, and that Tenant shall not use parking spaces
for vehicles larger than the striped size of the parking spaces. Tenant shall
comply with any and all parking rules and regulations if and as from time to
time established by Landlord. Tenant shall not allow any vehicles using Tenant's
parking privileges to be parked, loaded or unloaded except in accordance with
this Section, including in the areas and in the manner designated by Landlord
for such activities. If any vehicle owned or operated by Tenant or any Tenant
Parties (as defined in Article Seven) is using the parking or loading areas
contrary to any provision of this Section, Landlord shall have the right, in
addition to all other rights and remedies of Landlord under this Lease, to
remove or tow away the vehicle without prior notice to Tenant,
Rider 2 - 9

--------------------------------------------------------------------------------



and the cost thereof shall be paid to Landlord within ten (10) business days
after notice from Landlord to Tenant.



ARTICLE THREE
RENT


Tenant agrees to pay to Landlord via wire transfer in accordance with
instructions set forth below (as modified by Landlord from time to time), or to
such other persons, or at such other places or in such manner designated by
Landlord, without any prior demand therefor in immediately available funds and
without any deduction or offset whatsoever, Rent, including Monthly Base Rent
and Rent Adjustments in accordance with Article Four, during the Term. Monthly
Base Rent shall be paid monthly in advance on the first day of each month of the
Term, except that the first installment of Monthly Base Rent shall be paid by
Tenant to Landlord concurrently with execution of this Lease by means of
Tenant's check payable to the order of Metropolitan Life Insurance Company.
Monthly Base Rent shall be prorated for partial months within the Term. Unpaid
Rent shall bear interest at the Default Rate from the date due until paid.
Tenant's covenant to pay Rent shall be independent of every other covenant in
this Lease. Until further notice to Tenant, Rent paid by wire transfer shall be
wired to:


Bank: JP Morgan Chase Bank, N.A.
Address: PO Box 659754 San Antonio, TX 78265-9754
Account Name: MLIC Seaport Centre II CBRE
Account number: 9132219065
ACH ABA #: 021000021



ARTICLE FOUR
OPERATING EXPENSES, RENT ADJUSTMENTS AND PAYMENTS



4.01 TENANT'S SHARE OF OPERATING EXPENSES


Tenant shall pay Tenant's Share of Operating Expenses in the respective shares
of the respective categories of Operating Expenses as set forth below.


(a) Tenant's Project Share of Project Operating Expenses, which is the
percentage obtained by dividing the rentable square footage of the Premises by
the rentable square footage of the Project and as of the date hereof equals the
percentage set forth in Section 1.01(16);


(b) Tenant's Building Share of Building Operating Expenses, which is the
percentage obtained by dividing the rentable square footage of the Premises
respectively for each building in which the Premises is located by the total
rentable square footage of such building and as of the date hereof equals the
percentage set forth in Section 1.01(16);


(c) Tenant's Phase Share of Phase Operating Expenses, which is the percentage
obtained by dividing the aggregate rentable square footage of the Premises by
the total rentable square footage of Tenant's Phase and as of the date hereof
equals the percentage set forth in Section 1.01(16);


(d) Project Operating Expenses shall mean all Operating Expenses that are not
included as Phase Operating Expenses (defined below) and that are not either
Building Operating Expenses or operating expenses directly and separately
identifiable to the operation, maintenance or repair of any other building
located in the Project, but Project Operating Expenses includes operating
expenses allocable to any areas of the Building or any other building during
such time as such areas are made available by Landlord for the general common
use or benefit of all tenants of the Project, and their employees and invitees,
or the public, as such areas currently exist and as they may be changed from
time to time;


Rider 2 - 10

--------------------------------------------------------------------------------



(e) Building Operating Expenses shall mean Operating Expenses that are directly
and separately identifiable to each building in which the Premises or part
thereof is located;


(f) Phase Operating Expenses shall mean Operating Expenses that Landlord may
allocate to a Phase as directly and separately identifiable to all buildings
located in the Phase (including but not limited to the Building) and may include
Project Operating Expenses that are separately identifiable to a Phase;


(g) Landlord shall have the right to allocate a particular item or portion of
Operating Expenses as any one of Project Operating Expenses, Building Operating
Expenses or Phase Operating Expenses; however, in no event shall any portion of
Building Operating Expenses, Project Operating Expenses or Phase Operating
Expenses be assessed or counted against Tenant more than once; and.


(h) Notwithstanding anything to the contrary contained in this Section 4.01, as
to each specific category of Operating Expense which one or more tenants of the
Building either pays directly to third parties or specifically reimburses to
Landlord (for example, separately contracted janitorial services or property
taxes directly reimbursed to Landlord), then, on a category by category basis,
the amount of Operating Expenses for the affected period shall be adjusted as
follows: (1) all such tenant payments with respect to such category of expense
and all of Landlord's costs reimbursed thereby shall be excluded from Operating
Expenses and Tenant's Building Share, Tenant's Phase Share or Tenant's Project
Share, as the case may be, for such category of Operating Expense shall be
adjusted by excluding the square footage of all such tenants, and (2) if Tenant
pays or directly reimburses Landlord for such category of Operating Expense,
such category of Operating Expense shall be excluded from the determination of
Operating Expenses for the purposes of this Lease.



4.02 RENT ADJUSTMENTS


Tenant shall pay to Landlord Rent Adjustments with respect to each Adjustment
Year as follows:


(a) The Rent Adjustment Deposit shall be paid monthly during the Term with the
payment of Monthly Base Rent, except the first installment which shall be paid
by Tenant to Landlord concurrently with execution of this Lease. The Rent
Adjustment Deposit represents, on a monthly basis, Tenant's Share of Landlord's
estimate of Operating Expenses, as described in Section 4.01, for the applicable
Adjustment Year (or portion thereof); and


(b) Any Rent Adjustments due in excess of the Rent Adjustment Deposits in
accordance with Section 4.03.



4.03 STATEMENT OF LANDLORD


Within one hundred twenty (120) days after the end of each calendar year or as
soon thereafter as reasonably possible, Landlord will furnish Tenant a statement
("Landlord's Statement") showing the following:


(a) Operating Expenses for the last Adjustment Year showing in reasonable detail
the actual Operating Expenses categorized among Project Operating Expenses,
Building Operating Expenses and Phase Operating Expenses for such period and
Tenant's Share of each as described in Section 4.01 above;


(b) The amount of Rent Adjustments due Landlord for the last Adjustment Year,
less credit for Rent Adjustment Deposits paid, if any; and


Rider 2 - 11

--------------------------------------------------------------------------------



(c) Any change in the Rent Adjustment Deposit due monthly in the current
Adjustment Year, including the amount or revised amount due for months preceding
any such change pursuant to Landlord's Statement.


Tenant shall pay to Landlord within ten (10) days after receipt of such
statement any amounts for Rent Adjustments then due in accordance with
Landlord's Statement. Any amounts due from Landlord to Tenant pursuant to this
Section shall be credited to the Rent Adjustment Deposit next coming due, or
refunded to Tenant if the Term has already expired provided Tenant is not in
default hereunder. No interest or penalties shall accrue on any amounts which
Landlord is obligated to credit or refund to Tenant by reason of this Section
4.03. Landlord's failure to deliver Landlord's Statement or to compute the
amount of the Rent Adjustments shall not constitute a waiver by Landlord of its
right to deliver such items nor constitute a waiver or release of Tenant's
obligations to pay such amounts. The Rent Adjustment Deposit shall be credited
against Rent Adjustments due for the applicable Adjustment Year. During the last
complete calendar year or during any partial calendar year in which the Lease
terminates, Landlord may include in the Rent Adjustment Deposit its estimate of
Rent Adjustments which may not be finally determined until after the termination
of this Lease. Tenant's obligation to pay Rent Adjustments survives the
expiration or termination of the Lease. Notwithstanding the foregoing, in no
event shall the sum of Monthly Base Rent and the Rent Adjustments be less than
the Monthly Base Rent payable.



4.04 BOOKS AND RECORDS


Landlord shall maintain books and records showing Operating Expenses and Taxes
in accordance with sound accounting and management practices, consistently
applied. The Tenant or its representative (which representative shall be a
certified public accountant licensed to do business in the state in which the
Property is located and whose primary business is certified public accounting)
shall have the right, for a period of thirty (30) days following the date upon
which Landlord's Statement is delivered to Tenant, to examine the Landlord's
books and records with respect to the items in the foregoing statement of
Operating Expenses and Taxes during normal business hours, upon written notice,
delivered at least three (3) business days in advance. If Tenant does not object
in writing to Landlord's Statement within sixty (60) days of Tenant's receipt
thereof, specifying the nature of the item in dispute and the reasons therefor,
then Landlord's Statement shall be considered final and accepted by Tenant. Any
amount due to the Landlord as shown on Landlord's Statement, whether or not
disputed by Tenant as provided herein shall be paid by Tenant when due as
provided above, without prejudice to any such written exception.



4.05 TENANT OR LEASE SPECIFIC TAXES


In addition to Monthly Base Rent, Rent Adjustments, Rent Adjustment Deposits and
other charges to be paid by Tenant, Tenant shall pay to Landlord, upon demand,
any and all taxes payable by Landlord (other than federal or state inheritance,
general income, gift or estate taxes) whether or not now customary or within the
contemplation of the parties hereto: (a) upon, allocable to, or measured by the
Rent payable hereunder, including any gross receipts tax or excise tax levied by
any governmental or taxing body with respect to the receipt of such rent; or (b)
upon or with respect to the possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises or
any portion thereof; or (c) upon the measured value of Tenant's personal
property or trade fixtures located in the Premises or in any storeroom or any
other place in the Premises or the Property, or the areas used in connection
with the operation of the Property, it being the intention of Landlord and
Tenant that, to the extent possible, Tenant shall cause such taxes on personal
property or trade fixtures to be billed to and paid directly by Tenant; (d)
resulting from Landlord Work, Tenant Work or Tenant Alterations to the Premises,
whether title thereto is in Landlord or Tenant; or (e) upon this transaction.
Taxes paid by Tenant pursuant to this Section 4.05 shall not be included in any
computation of Taxes as part of Operating Expenses.



ARTICLE FIVE
SECURITY


Rider 2 - 12

--------------------------------------------------------------------------------



(a) Tenant, at Tenant's sole cost and expense, concurrently with execution of
this Lease, shall either (1) pay Landlord in cash or immediately available funds
or (2) provide Landlord the Letter of Credit (defined below) as more
particularly described below, in each case in the amount of the Security
specified in Section 1.01 as security ("Security") for the full and faithful
performance by Tenant of each and every term, provision, covenant, and condition
of this Lease. If Tenant fails timely to perform any of the terms, provisions,
covenants and conditions of this Lease or any other document executed by Tenant
in connection with this Lease, including, but not limited to, the payment of the
Monthly Base Rent, Rent Adjustment Deposits, Rent Adjustments or the repair of
damage to the Premises caused by Tenant (excluding normal wear and tear), then
Landlord may use, apply, or retain the whole or any part of the Security for the
payment of any such Monthly Base Rent, Rent Adjustment Deposits or Rent
Adjustments not paid when due, for the cost of repairing such damage, for the
cost of cleaning the Premises, for the payment of any other sum which Landlord
may expend or may be required to expend by reason of Tenant's failure to
perform, and otherwise for compensation of Landlord for any other loss or damage
to Landlord occasioned by Tenant's failure to perform, including, but not
limited to, any loss of future Rent and any damage or deficiency in the
reletting of the Premises (whether such loss, damages or deficiency accrue
before or after summary proceedings or other reentry by Landlord) and the amount
of the unpaid past Rent, future Rent loss, and all other losses, costs and
damages, that Landlord would be entitled to recover if Landlord were to pursue
recovery under California Civil Code Section 1951.2 or 1951.4. If Landlord so
uses, applies or retains all or part of the Security, Tenant shall within five
(5) business days after demand pay or deliver to Landlord in immediately
available funds the sum necessary to replace the amount used, applied or
retained, except as specified in (e) below. If Tenant has fully and faithfully
performed and observed all of Tenant's obligations under the terms, provisions,
covenants and conditions of this Lease, the Security (except any amount retained
for application by Landlord as provided herein) shall be returned or paid over
to Tenant no later than ninety (90) days after the latest of: (i) the
Termination Date; (ii) the removal of Tenant from the Premises; or (iii) the
surrender of the Premises by Tenant to Landlord in accordance with this Lease.
Provided, however, in no event shall any such return be construed as an
admission by Landlord that Tenant has performed all of its obligations
hereunder.


(b) The Security, whether in the form of cash, Letter of Credit (defined below)
and/or Letter of Credit Proceeds (defined below), shall not be deemed an advance
rent deposit or an advance payment of any kind, or a measure of Landlord's
damages with respect to Tenant's failure to perform, nor shall any action or
inaction of Landlord with respect to it or its use or application be a waiver
of, or bar or defense to, enforcement of any right or remedy of Landlord.
Landlord shall not be required to keep the Security separate from its general
funds and shall not have any fiduciary duties or other duties (except as set
forth in this Section) concerning the Security. Tenant shall not be entitled to
any interest on the Security. In the event of any sale, lease or transfer of
Landlord's interest in the Building, Landlord shall have the right to transfer
the Security, or balance thereof, to the vendee, transferee or lessee and any
such transfer shall release Landlord from all liability for the return of the
Security. Tenant thereafter shall look solely to such vendee, transferee or
lessee for the return or payment of the Security. Tenant shall not assign or
encumber or attempt to assign or encumber the Security or any interest in it and
Landlord shall not be bound by any such assignment, encumbrance, attempted
assignment or attempted encumbrance, and regardless of one or more assignments
of this Lease, Landlord may return the Security to the original Tenant without
liability to any assignee. Tenant hereby waives any and all rights of Tenant
under the provisions of Section 1950.7 of the California Civil Code, and any and
all rights of Tenant under all other provisions of law, now or hereafter
enacted, regarding security deposits.


(c) If Tenant fails timely to perform any obligation under this Article Five,
such breach shall constitute a Default by Tenant under this Lease without any
right to or requirement of any further notice or cure period under any other
Article of this Lease, except such notice and cure period expressly provided
under this Article Five.


(d) During the first six months after the date on which this Lease has been
executed by both Tenant and Landlord, Tenant shall have the right, at Tenant's
sole cost and expense, to provide Landlord
Rider 2 - 13

--------------------------------------------------------------------------------



with the Letter of Credit (defined below) as the Security required under this
Lease in substitution for the cash then held by Landlord as Security. In the
event that Tenant first delivered the Security in the form of cash or
immediately available funds prior to delivering the Letter of Credit, then,
within thirty (30) days after Tenant's delivery to Landlord of the Letter of
Credit, Landlord shall refund to Tenant the amount of cash held by Landlord as
Security, less any amounts thereof used, applied or retained by Landlord
pursuant to the provisions of Subsection (a) and not replenished by Tenant.


(e) As used herein, "Letter of Credit" shall mean an unconditional, irrevocable
sight draft letter of credit issued, presentable and payable at the San
Francisco, California or San Jose, California office of a major national bank
satisfactory to Landlord in its sole discretion (the "Bank"), naming Landlord as
beneficiary, in the amount specified in Section 1.01(14) above. The Letter of
Credit shall provide: (i) that Landlord may make partial and multiple draws
thereunder, up to the face amount thereof, and that Landlord may draw upon the
Letter of Credit up to the full amount thereof, as determined by Landlord, and
the Bank will pay to Landlord the amount of such draw upon receipt by the Bank
of a sight draft signed by Landlord without requirement for any additional
documents or statements by Landlord; and (ii) that, in the event of assignment
or other transfer of either Landlord's interest in this Lease or of any interest
in Landlord (including, without limitation, consolidations, mergers,
reorganizations or other entity changes), the Letter of Credit shall be freely
transferable by Landlord, without charge to Landlord and without recourse, to
the assignee or transferee of such interest and the Bank shall confirm the same
to Landlord and such assignee or transferee. The Letter of Credit shall be in
the form attached as Exhibit H hereto. Provided however, if Tenant proposes to
use Silicon Valley Bank as the issuer of the Letter of Credit, the form of
Letter of Credit set forth in Exhibit E hereto will be acceptable to Landlord.
Landlord may (but shall not be required to) draw upon the Letter of Credit and
use the proceeds therefrom (the "Letter of Credit Proceeds") or any portion
thereof in any manner Landlord is permitted to use the Security under this
Article Five. In the event Landlord draws upon the Letter of Credit and elects
not to terminate the Lease, but to use the Letter of Credit Proceeds, then
within five (5) business days after Landlord gives Tenant written notice
specifying the amount of the Letter of Credit Proceeds so utilized by Landlord,
Tenant shall deliver to Landlord an amendment to the Letter of Credit or a
replacement Letter of Credit in an amount equal to one hundred percent (100%) of
the then-required amount of the Letter of Credit. Tenant's failure to deliver
such amendment or replacement of the Letter of Credit to Landlord within five
(5) business days after Landlord's notice shall constitute a Default by Tenant
under this Lease. The Letter of Credit shall have an initial term of no longer
than one (1) year, shall be "evergreen", and shall be extended, reissued or
replaced by Tenant, in each case at least thirty (30) days prior to its
expiration in a manner that fully complies with the requirements of this Article
Five, so that in all events the Letter of Credit required hereunder shall be in
full force and effect continuously until the date (the "L/C Expiration Date")
for return of the Security described in Subsection (a) above. No more often than
once per year, Landlord shall have the right to require Tenant to deliver to
Landlord, on fifteen (15) days prior notice, a replacement Letter of Credit on
the same terms and conditions set forth in this Article Five, in the event that
Landlord determines, in its good faith judgment, that the issuing Bank is no
longer satisfactory to remain as the issuer of the Letter of Credit. Any advice
from the issuer that it intends to withdraw or not extend the Letter of Credit
prior to any scheduled annual expiration or the L/C Expiration Date shall
entitle the Landlord to immediately draw upon the Letter of Credit.



ARTICLE SIX
UTILITIES & SERVICES



6.01 LANDLORD'S GENERAL SERVICES


Landlord shall provide maintenance and services as provided in Article Eight.



6.02 TENANT TO OBTAIN & PAY DIRECTLY


(a) Tenant shall be responsible for and shall pay promptly all charges for gas,
electricity, sewer, heat, light, power, telephone, refuse pickup (to be
performed on a regularly scheduled basis so
Rider 2 - 14

--------------------------------------------------------------------------------



that accumulated refuse does not exceed the capacity of Tenant's refuse bins),
janitorial service and all other utilities, materials and services furnished
directly to or used by Tenant in, on or about the Premises, together with all
taxes thereon. Tenant shall contract directly with the providing companies for
such utilities and services.


(b) Notwithstanding any provision of the Lease to the contrary, without, in each
instance, the prior written consent of Landlord, as more particularly provided
in Article Nine, Tenant shall not: (i) make any alterations or additions to the
electric or gas equipment or systems or other Building systems. Tenant's use of
electric current shall at no time exceed the capacity of the wiring, feeders and
risers providing electric current to the Premises or the Building. The consent
of Landlord to the installation of electric equipment shall not relieve Tenant
from the obligation to limit usage of electricity to no more than such capacity.



6.03 TELEPHONE SERVICES


All telegraph, telephone, and communication connections which Tenant may desire
outside the Premises shall be subject to Landlord's prior written approval, in
Landlord's sole discretion, and the location of all wires and the work in
connection therewith shall be performed by contractors approved by Landlord and
shall be subject to the direction of Landlord, except that such approval is not
required as to Tenant's cabling from the Premises in a route designated by
Landlord to any telephone cabinet or panel provided for Tenant's connection to
the telephone cable serving the Building, so long as Tenant's equipment does not
require connections different than or additional to those to the telephone
cabinet or panel provided. As to any such connections or work outside the
Premises requiring Landlord's approval, Landlord reserves the right reasonably
to approve the entity or entities providing telephone or other communication
cable installation, removal, repair and maintenance outside the Premises and
reasonably to restrict and control access to telephone cabinets or panels
outside the Premises. Tenant shall be responsible for and shall pay all costs
incurred in connection with the installation of telephone cables and
communication wiring in the Premises, including any hook-up, access and
maintenance fees related to the installation of such wires and cables in the
Premises and the commencement of service therein, and the maintenance thereafter
of such wire and cables; and there shall be included in Operating Expenses for
the Building all installation, removal, hook-up or maintenance costs incurred by
Landlord in connection with telephone cables and communication wiring serving
the Building which are not allocable to any individual users of such service but
are allocable to the Building generally. If Tenant fails to maintain all
telephone cables and communication wiring in the Premises and such failure
affects or interferes with the operation or maintenance of any other telephone
cables or communication wiring serving the Building, Landlord or any vendor
hired by Landlord may enter into and upon the Premises forthwith and perform
such repairs, restorations or alterations as Landlord deems necessary in order
to eliminate any such interference (and Landlord may recover from Tenant all of
Landlord's costs in connection therewith). No later than the Termination Date,
Tenant agrees to remove all telephone cables and communication wiring installed
by Tenant for and during Tenant's occupancy, which Landlord shall request Tenant
to remove. Tenant agrees that neither Landlord nor any of its agents or
employees shall be liable to Tenant, or any of Tenant's employees, agents,
customers or invitees or anyone claiming through, by or under Tenant, for any
damages, injuries, losses, expenses, claims or causes of action because of any
interruption, diminution, delay or discontinuance at any time for any reason in
the furnishing of any telephone or other communication service to the Premises
and the Building.



6.04 FAILURE OR INTERRUPTION OF UTILITY OR SERVICE


To the extent that any equipment or machinery furnished or maintained by
Landlord outside the Premises is used in the delivery of utilities directly
obtained by Tenant pursuant to Section 6.02 and breaks down or ceases to
function properly, Landlord shall use reasonable diligence to repair same
promptly. In the event of any failure, stoppage or interruption of, or change
in, any utilities or services supplied by Landlord which are not directly
obtained by Tenant, Landlord shall use reasonable diligence to have service
promptly resumed. In either event covered by the preceding two sentences, if the
cause of any such
Rider 2 - 15

--------------------------------------------------------------------------------



failure, stoppage or interruption of, or change in, utilities or services is
within the control of a public utility, other public or quasi-public entity, or
utility provider outside Landlord's control, notification to such utility or
entity of such failure, stoppage or interruption and request to remedy the same
shall constitute "reasonable diligence" by Landlord to have service promptly
resumed. Notwithstanding any other provision of this Section to the contrary, in
the event of any failure, stoppage or interruption of, or change in, any utility
or other service furnished to the Premises or the Project resulting from any
cause other than the gross negligence or willful and wrongful act of Landlord or
its agents or contractors, including changes in service provider or Landlord's
compliance with any voluntary or similar governmental or business guidelines now
or hereafter published or any requirements now or hereafter established by any
governmental agency, board or bureau having jurisdiction over the operation of
the Property: (a) Landlord shall not be liable for, and Tenant shall not be
entitled to, any abatement or reduction of Rent; (b) no such failure, stoppage,
or interruption of any such utility or service shall constitute an eviction of
Tenant or relieve Tenant of the obligation to perform any covenant or agreement
of this Lease to be performed by Tenant; (c) Landlord shall not be in breach of
this Lease nor be liable to Tenant for damages or otherwise.



6.05 INTENTIONALLY OMITTED



6.06 SIGNAGE


Except as set forth in Rider 2, Tenant shall not install any signage within the
Project or the Premises without obtaining the prior written approval of
Landlord, and Tenant shall be responsible for procurement, installation,
maintenance and removal of any such signage installed by Tenant, and all costs
in connection therewith. Any such signage shall comply with Landlord's current
Project signage criteria and all Laws.



ARTICLE SEVEN
POSSESSION, USE AND CONDITION OF PREMISES



7.01 POSSESSION AND USE OF PREMISES


(a) Tenant shall occupy and use the Premises only for the uses specified in
Section 1.01(17) to conduct Tenant's business. Tenant shall not occupy or use
the Premises (or permit the use or occupancy of the Premises) for any purpose or
in any manner which: (1) is unlawful or in violation of any Law or Environmental
Law; (2) may be dangerous to persons or property or which may increase the cost
of, or invalidate, any policy of insurance carried on the Building or covering
its operations; (3) is contrary to or prohibited by the terms and conditions of
this Lease or the rules and regulations as provided in Article Eighteen; (4)
contrary to or prohibited by the articles, bylaws or rules of any owner's
association affecting the Project; (5) would obstruct or interfere with the
rights of other tenants or occupants of the Building or the Project, or injure
or annoy them, or would tend to create or continue a nuisance; or (6) would
constitute any waste in or upon the Premises or Project.


(b) Landlord and Tenant acknowledge that the Americans With Disabilities Act of
1990 (42 U.S.C. §12101 et seq.) and regulations and guidelines promulgated
thereunder, as all of the same may be amended and supplemented from time to time
(collectively referred to herein as the "ADA") establish requirements for
business operations, accessibility and barrier removal, and that such
requirements may or may not apply to the Premises, the Building and the Project
depending on, among other things: (1) whether Tenant's business is deemed a
"public accommodation" or "commercial facility", (2) whether such requirements
are "readily achievable", and (3) whether a given alteration affects a "primary
function area" or triggers "path of travel" requirements. The parties hereby
agree that: (a) Landlord shall be responsible for ADA Title Ill compliance in
the Common Areas, except as provided below, (b) Tenant shall be responsible for
ADA Title III compliance in the Premises, including any leasehold improvements
or other work to be performed in the Premises under or in connection with this
Lease, (c) Landlord may perform, or require that Tenant perform, and Tenant
shall be responsible for the cost of, ADA Title Ill "path of travel"
requirements triggered by Tenant Additions in the Premises, and (d) Landlord may
perform, or require Tenant to perform, and Tenant shall be responsible for the
cost of, ADA Title III compliance in the
Rider 2 - 16

--------------------------------------------------------------------------------



Common Areas necessitated by the Building being deemed to be a "public
accommodation" instead of a "commercial facility" as a result of Tenant's use of
the Premises. To the extent Tenant shall occupy the entire Building or an entire
floor in the Building, all ADA Title III requirements relating to the restrooms,
elevator lobbies and corridors on such floor shall be the responsibility of
Tenant. In such event, all matters related to "life safety" on such floor shall
also be the responsibility of Tenant. Tenant shall be solely responsible for
requirements under Title I of the ADA relating to Tenant's employees.
Notwithstanding any provision of the foregoing to the contrary, Landlord shall
perform and be responsible for any ADA Title III compliance outside the Building
(the cost of which shall be included in Operating Expenses unless expressly
excluded from the definition of Operating Expenses), but Landlord shall not be
obligated to pay for any compliance outside the Building to the extent that
Tenant is responsible for such compliance pursuant to items (c) or (d) above.


(c) Landlord and Tenant agree to cooperate and use commercially reasonable
efforts to participate in traffic management programs generally applicable to
businesses located in or about the area and Tenant shall encourage and support
van and carpooling by, and staggered and flexible working hours for, its office
workers and service employees to the extent reasonably permitted by the
requirements of Tenant's business. Neither this Section or any other provision
of this Lease is intended to or shall create any rights or benefits in any other
person, firm, company, governmental entity or the public.


(d) Tenant agrees to cooperate with Landlord and to comply with any and all
guidelines or controls concerning energy management imposed upon Landlord by
federal or state governmental organizations or by any energy conservation
association to which Landlord is a party or which is applicable to the Building.



7.02 HAZARDOUS MATERIAL


(a) Tenant shall not use, generate, manufacture, produce, store, handle,
release, discharge, or dispose of, on, under or about the Premises or any part
of the Project, or transport to or from the Premises or any part of the Project,
any Hazardous Material, or allow its employees, agents, contractors, licensees,
invitees or any other person or entity under Tenant's control ("Tenant Parties")
to do so except to the extent expressly provided below. Provided that the
Premises are used only for the uses specified in Section 1.01(17) above, Tenant
shall be permitted to use and store in, and transport to and from, the Premises
Hazardous Material identified on Exhibit D hereto and by this reference
incorporated herein ("Permitted Hazardous Material") so long as: (i) each item
of the Permitted Hazardous Material is used or stored in, or transported to and
from, the Premises only to the extent necessary for Tenant's operation of its
business at the Premises; (ii) at no time shall any Permitted Hazardous Material
be in use or storage at the Premises in excess of the quantity specified
therefor in Exhibit D; (iii) Tenant shall not install any underground tanks of
any type; and (iv) the conditions and provisions set forth in this Section 7.02
are complied with. If Tenant desires to add additional types or quantities of
Hazardous Materials to the list of Permitted Hazardous Materials specified in
Exhibit D, Tenant shall give Landlord notice of the Hazardous Materials and
quantities thereof that Tenant desires to use at the Premises and Landlord shall
thereafter have the right to approve or disapprove such additional Hazardous
Materials in Landlord's sole discretion within ten (10) days after receipt of
such notice. Failure to notify Tenant in writing of its decision within said ten
(10) day period shall be deemed disapproval by Landlord. Tenant shall comply
with and shall cause all Tenant Parties to comply with all Environmental Laws
and other Laws pertaining to Tenant's occupancy and use of the Premises and
concerning the proper use, generation, manufacture, production, storage,
handling, release, discharge, removal and disposal of any Hazardous Material
introduced to the Premises, the Building or the Property by Tenant or any of the
Tenant Parties. Without limiting the generality of the foregoing:


(1) Tenant shall provide Landlord promptly with copies of: (x) all permits,
licenses and other governmental and regulatory approvals with respect to the
use, generation, manufacture, production, storage, handling, release, discharge,
removal and disposal by Tenant or any of the Tenant Parties of Hazardous
Material at the Project; and (y) each hazardous material
Rider 2 - 17

--------------------------------------------------------------------------------



management plan or similar document ("Plan(s)") with respect to use, generation,
manufacture, production, storage, handling, release, discharge, removal or
disposal of Hazardous Material by Tenant or any of the Tenant Parties necessary
to comply with Environmental Laws or other Laws prepared by or on behalf of
Tenant or any of the Tenant Parties (whether or not required to be submitted to
a governmental agency) and updates thereof in the event of any change in the
Permitted Hazardous Materials used by Tenant or when otherwise required by Law.


(2) If Tenant is notified of any investigation or violation of any Environmental
Laws or other Laws arising from any activity of Tenant or any of the Tenant
Parties at the Property, or if Tenant knows, or has reasonable cause to believe,
that a Hazardous Material has come to be located in, on, under or about the
Premises or the Project, other than as previously consented to by Landlord,
Tenant shall immediately give written notice of such fact to Landlord, and
provide Landlord with a copy of all reports, notices, claims or other
documentation which it has concerning the presence of such Hazardous Material.
In such event Landlord may conduct, at Tenant's expense, such tests and studies
as Landlord deems desirable relating to compliance by Tenant or any of the
Tenant Parties with this Lease, Environmental Laws, other Laws, or relating to
the alleged presence of Hazardous Material introduced to the Premises, the
Building or the Property by Tenant or any of the Tenant Parties. Further,
Landlord may conduct, at Landlord's expense, such tests and studies as Landlord
deems desirable relating to compliance by Tenant or any of the Tenant Parties
with this Lease, Environmental Laws, other Laws, or relating to the alleged
presence of Hazardous Material introduced to the Premises, the Building or the
Property by Tenant or any of the Tenant Parties. In the event such tests and
studies done at Landlord's expense reasonably indicate that Tenant or Tenant
Parties have violated Environmental Laws or caused a release of Hazardous
Material, then Tenant shall reimburse Landlord the cost of such tests and
studies.


(3) Neither Tenant nor any of the Tenant Parties shall cause or permit any
Hazardous Material to be released, discharged or disposed of in, on, under, or
about the Premises or the Project (including through the plumbing or sanitary
sewer system) and shall promptly, at Tenant's expense, take all investigatory
and/or remedial action reasonably recommended, whether or not formally ordered
or required, for the cleanup of any contamination of, and for the maintenance,
security and/or monitoring of the Premises, the Project or neighboring
properties, that was caused or materially contributed to by Tenant, or
pertaining to or involving any Hazardous Material brought onto the Premises or
the Project by Tenant or any of the Tenant Parties.


(4) Tenant shall, no later than the Termination Date, surrender the Premises to
Landlord free of Hazardous Material and with all remedial and/or closure plans
completed (and deliver evidence thereof to Landlord).


(b) To the extent permitted by law, Tenant hereby indemnifies and agrees to
protect, defend and hold the Indemnitees harmless against all actions, claims,
demands, liability, costs and expenses, including reasonable attorneys' fees and
expenses for the defense thereof, arising from the use, generation, manufacture,
production, storage, handling, release, threatened release, discharge, disposal,
transportation to or from, or presence of any Hazardous Material on, under or
about the Premises or any part of the Project caused by Tenant or by any of the
Tenant Parties, whether before, during or after the Term. Tenant's obligations
under this Section 7.02 shall survive the expiration or earlier termination of
this Lease. In case of any action or proceeding brought against the Indemnitees
by reason of any such claim, upon notice from Landlord, Tenant covenants to
defend such action or proceeding by counsel chosen by Landlord, in Landlord's
sole discretion. Landlord reserves the right to settle, compromise or dispose of
any and all actions, claims and demands related to the foregoing indemnity,
subject to the prior written approval of Tenant, which may not unreasonably be
withheld. Landlord acknowledges that the sewer system for the Premises joins a
common sewer discharge line shared by other tenants of the Building and confirms
that notwithstanding that some elements of the Building sewer discharge line are
shared, Tenant shall be responsible only for materials actually discharged by
Tenant or the Tenant Parties.


Rider 2 - 18

--------------------------------------------------------------------------------



(c) The right to use and store in, and transport to and from, the Premises the
Permitted Hazardous Material is personal to Genomic Health and may not be
assigned or otherwise transferred by it without the prior written consent of
Landlord, which consent may be withheld in Landlord's sole discretion, except
(i) to a Permitted Transferee which is an assignee of the Lease and which has
satisfied the requirements of Sections 10.01 and 10.05 of this Lease; and (ii)
Genomic Health may permit a Permitted Transferee which is a sublessee to use and
store in, and transport to and from, the Premises the Permitted Hazardous
Material to the same extent as Genomic Health has such right under this Lease,
subject to all the provisions of this Lease. Any consent by Landlord pursuant to
Article Ten to an assignment, transfer, subletting, mortgage, pledge,
hypothecation or encumbrance of this Lease, and any interest therein or right or
privilege appurtenant thereto, shall not constitute consent by Landlord to the
use or storage at, or transportation to, the Premises of any Hazardous Material
(including a Permitted Hazardous Material) by any such assignee, sublessee or
transferee unless Landlord expressly agrees otherwise in writing. Provided
however, at the time Tenant requests approval of any proposed assignment or
sublease of this Lease by Tenant, Tenant shall submit to Landlord the proposed
Permitted Hazardous Material list of the proposed assignee or sublessee.
Landlord shall have the right, in its sole discretion, to approve the proposed
assignee's or sublessee's proposed Permitted Hazardous Material list, or to
require modifications to said list. In the event that Landlord does not approve
of the proposed assignee's or sublessee's Permitted Hazardous Material list, or
the proposed assignee or sublessee cannot or will not modify said list, then it
shall be reasonable for purposes of Article Ten hereof for Landlord to refuse
its consent to the proposed assignee or sublessee. In the event that the
proposed Hazardous Material list of the assignee or sublessee includes any
Hazardous Material different from or in greater quantity than those on Tenant's
Permitted Hazardous Material list, Tenant shall pay Landlord, whether or not
Landlord consents to the proposed list of Permitted Hazardous Materials and/or
to the proposed assignment or sublease, (i) a processing fee of Three Thousand
Dollars ($3,000.00) at the time Tenant submits the request for approval, and
(ii) the reasonable fees and expenses of any consultants retained by Landlord in
connection with review of the proposed Permitted Hazardous Material list and use
thereof by the proposed assignee or sublessee. Any consent by Landlord to the
use or storage at, or transportation to or from the Premises, of any Hazardous
Material (including a Permitted Hazardous Material) by an assignee, sublessee or
transferee of Tenant shall not constitute a waiver of Landlord's right to refuse
such consent as to any subsequent assignee or transferee.


(d) Tenant acknowledges that the sewer piping at the Project is made of ABS
plastic. Accordingly, without Landlord's prior written consent, which may be
given or withheld in Landlord's sole discretion, only ordinary domestic sewage
is permitted to be put into the drains at the Premises. UNDER NO CIRCUMSTANCES
SHALL TENANT EVER DEPOSIT ANY ESTERS OR KETONES (USUALLY FOUND IN SOLVENTS TO
CLEAN UP PETROLEUM PRODUCTS) IN THE DRAINS AT THE PREMISES. If Tenant desires to
put any substances other than ordinary domestic sewage into the drains, it shall
first submit to Landlord a complete description of each such substance,
including its chemical composition, and a sample of such substance suitable for
laboratory testing. Landlord shall promptly determine whether or not the
substance can be deposited into the drains and its determination shall be
absolutely binding on Tenant. Upon demand, Tenant shall reimburse Landlord for
expenses incurred by Landlord in making such determination. If any substances
not so approved hereunder are deposited in the drains in Tenant's Premises,
Tenant shall be liable to Landlord for all damages resulting therefrom,
including but not limited to all costs and expenses incurred by Landlord in
repairing or replacing the piping so damaged.



7.03 LANDLORD ACCESS TO PREMISES; APPROVALS


(a) Tenant shall permit Landlord to erect, use and maintain pipes, ducts, wiring
and conduits in and through the Premises, so long as Tenant's use, layout or
design of the Premises is not materially affected or altered. Landlord or
Landlord's agents shall have the right to enter upon the Premises (i) in the
event of an emergency, without prior notice, or (ii) with 24-hour prior notice
to inspect the Premises, to perform janitorial and other services (if any), to
conduct safety and other testing in the Premises and to
Rider 2 - 19

--------------------------------------------------------------------------------



make such repairs, alterations, improvements or additions to the Premises or the
Building or other parts of the Property as Landlord may deem necessary or
desirable (including all alterations, improvements and additions in connection
with a change in service provider or providers). Janitorial and cleaning
services (if any) shall be performed after normal business hours. Any entry or
work by Landlord may be during normal business hours and Landlord may use
reasonable efforts to ensure that any entry or work shall not materially
interfere with Tenant's occupancy of the Premises.


(b) If Tenant or its agents shall not be personally present to permit an entry
into the Premises when for any reason an entry therein shall be necessary or
permissible, Landlord (or Landlord's agents), after having properly notified
Tenant (unless Landlord believes an emergency situation exists), may enter the
Premises without rendering Landlord or its agents liable therefor, and without
relieving Tenant of any obligations under this Lease.


(c) Landlord may enter the Premises for the purpose of conducting such
inspections, tests and studies as Landlord may deem desirable or necessary to
confirm Tenant's compliance with all Laws and Environmental Laws or for other
purposes necessary in Landlord's reasonable judgment to ensure the sound
condition of the Property and the systems serving the Property. Landlord's
rights under this Section 7.03 (c) are for Landlord's own protection only, and
Landlord has not, and shall not be deemed to have assumed, any responsibility to
Tenant or any other party as a result of the exercise or non-exercise of such
rights, for compliance with Laws or Environmental Laws or for the accuracy or
sufficiency of any item or the quality or suitability of any item for its
intended use.


(d) Landlord may do any of the foregoing, or undertake any of the inspection or
work described in the preceding paragraphs without such action constituting an
actual or constructive eviction of Tenant, in whole or in part, or giving rise
to an abatement of Rent by reason of loss or interruption of business of the
Tenant, or otherwise.


(e) The review, approval or consent of Landlord with respect to any item
required or permitted under this Lease is for Landlord's own protection only,
and Landlord has not, and shall not be deemed to have assumed, any
responsibility to Tenant or any other party, as a result of the exercise or
non-exercise of such rights, for compliance with Laws or Environmental Laws or
for the accuracy or sufficiency of any item or the quality or suitability of any
item for its intended use.



7.04 QUIET ENJOYMENT


Landlord covenants, in lieu of any implied covenant of quiet possession or quiet
enjoyment, that so long as Tenant is in compliance with the covenants and
conditions set forth in this Lease, Tenant shall have the right to quiet
enjoyment of the Premises without hindrance or interference from Landlord or
those claiming through Landlord, and subject to the covenants and conditions set
forth in the Lease and to the rights of any Mortgagee or ground lessor.



ARTICLE EIGHT
MAINTENANCE & HVAC



8.01 LANDLORD'S MAINTENANCE


Subject to Article Fourteen and Section 8.02, Landlord shall maintain the
structural portions of the Building, the roof, exterior walls and exterior
doors, foundation, and underslab standard sewer system of the Building in good,
clean and safe condition. Notwithstanding the foregoing, Landlord shall have no
responsibility to perform preventive maintenance or service for, or to repair
any heating, ventilation and air conditioning equipment and systems serving the
Premises ("HVAC"), and all such preventive maintenance, service, and repairs
shall be performed by Tenant pursuant to the terms of Section 8.02. Landlord
shall also (a) maintain the landscaping, parking facilities and other Common
Areas of the Project, (b) wash the outside of exterior windows at intervals
determined by Landlord, and (c) be
Rider 2 - 20

--------------------------------------------------------------------------------



responsible for maintaining compliance of the Common Areas with all applicable
Laws to the extent required by a governmental authority with jurisdiction
(except to the extent such compliance is triggered by the application for any
permit or approval required in connection with any of the Tenant Additions or is
the responsibility of Tenant under this Lease, in which events the Tenant shall
be responsible for such compliance). Except as provided in Article Fourteen and
Article Fifteen, there shall be no abatement of rent, no allowance to Tenant for
diminution of rental value and no liability of Landlord by reason of
inconvenience, annoyance or any injury to or interference with Tenant's business
arising from the making of or the failure to make any repairs, alterations or
improvements in or to any portion of the Project or in or to any fixtures,
appurtenances or equipment therein. Tenant waives the right to make repairs at
Landlord's expense under any law, statute or ordinance now or hereafter in
effect.



8.02 TENANT'S MAINTENANCE


(a) Subject to the provisions of Article Fourteen, Tenant shall, at Tenant's
sole cost and expense, maintain and make all repairs to the Premises and
fixtures therein which Landlord is not required to make pursuant to Section
8.01, including repairs to the interior walls, ceilings and windows of the
Premises, the interior doors, Tenant's signage, and the electrical, life-safety,
plumbing located within the Premises and any HVAC serving only the Premises, and
shall maintain the Premises, the fixtures, HVAC systems serving only the
Premises, utilities systems or portions thereof serving only the Premises, and
garbage enclosures, if any, for Tenant's exclusive use outside the Premises, in
a good, clean and safe condition. Tenant shall deliver to Landlord a copy of any
maintenance contract entered into by Tenant with respect to the Premises. Tenant
shall also, at Tenant's expense, keep any non-standard heating, ventilating and
air conditioning equipment and other non-standard equipment installed by or on
behalf of Tenant in good condition and repair, using contractors approved in
advance, in writing, by Landlord, which approval shall not be unreasonably
withheld. Notwithstanding Section 8.01 above, to the extent that Landlord is not
reimbursed by insurance and no waiver set forth in Section 16.04 is applicable,
Tenant will pay for any repairs to the Building or the Project which are caused
by any negligence or willful and wrongful act, of Tenant or its assignees,
subtenants or employees, or of the respective agents of any of the foregoing
persons, or of any other persons permitted in the Building or elsewhere in the
Project by Tenant or any of them. Tenant will maintain the Premises, and will
leave the Premises upon termination of this Lease, in a safe, clean, neat and
sanitary condition.


(b) With respect to HVAC, Tenant, at Tenant's sole cost and expense, shall enter
into contracts ("HVAC Service Contracts") for regularly scheduled inspections
and preventive maintenance and service, as to which the contractors, scope of
work, frequency of inspection, maintenance or service, shall be subject to
Landlord's prior written approval, in its sole discretion. If requested by
Landlord, Tenant shall cause the contractor for such HVAC Service Contracts to
deliver written reports or service records, as applicable, to Landlord within
ten (10) days after the date of such inspection, maintenance and/or service.
Tenant shall deliver to Landlord a copy of the initial HVAC Service Contracts
within sixty (60) days after the Commencement Date and of subsequent HVAC
Service Contracts entered into by Tenant within ten (10) days after execution
thereof (which subsequent HVAC Service Contracts shall be subject to the same
approval standards and requirements as set forth above with respect to the
initial contract). In the event Tenant fails, in the reasonable judgment of
Landlord, to meet the requirements for such HVAC Service Contracts and cause
such inspections, maintenance and service to be performed, which failure
continues at the end of fifteen (15) days following written notice given by
Landlord stating the nature of the failure, Landlord shall have the right (but
shall not be obligated) to obtain such HVAC Service Contracts and to enter the
Premises and perform such inspection, maintenance and service, at Tenant's sole
cost and expense; provided, however, if the nature of the maintenance or repair
is such that it cannot, with the exercise of reasonable diligence, be completed
within fifteen (15) days of Tenant's receipt of Landlord's notice, Landlord
shall not undertake such inspection, maintenance and service at Tenant's expense
provided Tenant commences such inspection, maintenance and service in the manner
required above within said 15-day period and thereafter diligently and
continuously prosecutes the same to completion and provided further, however,
that in the event of an emergency condition, Landlord shall have the right to
make such inspection, maintenance, service and/or repairs on behalf of Tenant at
Rider 2 - 21

--------------------------------------------------------------------------------



Tenant's sole cost and expense after giving Tenant such notice, if any, as is
reasonable under the circumstances. Landlord's right of entry pursuant to
Section 7.03 shall include the right to enter and inspect the Premises for
violations of Tenant's covenants herein. Tenant shall maintain written records
of HVAC inspection, maintenance, service repairs, and shall use certified
technicians approved in writing by Landlord to perform such maintenance and
repairs.



ARTICLE NINE
ALTERATIONS AND IMPROVEMENTS



9.01 TENANT ALTERATIONS


(a) The following provisions shall apply to the completion of any Tenant
Alterations:


(1) Tenant shall not, except as provided herein, without the prior written
consent of Landlord, which consent shall not be unreasonably withheld, make or
cause to be made any Tenant Alterations in or to the Premises or any Property
systems serving the Premises. Prior to making any Tenant Alterations, Tenant
shall give Landlord ten (10) days prior written notice (or such earlier notice
as would be necessary pursuant to applicable Law) to permit Landlord sufficient
time to post appropriate notices of non-responsibility. Subject to all other
requirements of this Article Nine, Tenant may, without Landlord's prior written
consent, undertake (i) Decoration work and/or (ii) any Alterations that (x) do
not adversely affect the roof, structural portions or the systems or equipment
of the Building, (y) are not visible from the exterior of the Building, and (z)
do not cost, in the aggregate, over the Term of the Lease, in excess of $50,000.
Tenant shall furnish Landlord with the names and addresses of all contractors
and subcontractors and copies of all contracts. All Tenant Alterations shall be
completed at such time and in such manner as Landlord may from time to time
designate, and only by contractors or mechanics approved by Landlord, which
approval shall not be unreasonably withheld. The contractors, mechanics and
engineers who may be used are further limited to those whose work will not cause
or threaten to cause disharmony or interference with Landlord or other tenants
in the Building and their respective agents and contractors performing work in
or about the Building. Landlord may further condition its consent upon Tenant
furnishing to Landlord and Landlord approving prior to the commencement of any
work or delivery of materials to the Premises related to the Tenant Alterations
such of the following as specified by Landlord: architectural plans and
specifications, opinions from Landlord's engineers stating that the Tenant
Alterations will not in any way adversely affect the Building's systems,
necessary permits and licenses, certificates of insurance, and such other
documents in such form reasonably requested by Landlord. Landlord may, in the
exercise of reasonable judgment, request that Tenant provide Landlord with
appropriate evidence of Tenant's ability to complete and pay for the completion
of the Tenant Alterations such as a performance bond or letter of credit. Upon
completion of the Tenant Alterations, Tenant shall deliver to Landlord an
as-built mylar and digitized (if available) set of plans and specifications for
the Tenant Alterations.


(2) Tenant shall pay the cost of all Tenant Alterations and the cost of
decorating the Premises and any work to the Property occasioned thereby. In
connection with completion of any Tenant Alterations, Tenant shall, upon receipt
of Landlord's itemized invoice therefor, pay Landlord's actual and reasonable
costs to review the plans and specifications for such Tenant Alterations and to
monitor the performance thereof, including a construction administration fee and
all elevator and hoisting charges at Landlord's then standard rate. Upon
completion of Tenant Alterations, Tenant shall furnish Landlord with
contractors' affidavits and full and final waivers of lien and receipted bills
covering all labor and materials expended and used in connection therewith and
such other documentation reasonably requested by Landlord or Mortgagee.


(3) Tenant agrees to complete all Tenant Alterations (i) in accordance with all
Laws, Environmental Laws, all requirements of applicable insurance companies and
in accordance with
Rider 2 - 22

--------------------------------------------------------------------------------



Landlord's standard construction rules and regulations, and (ii) in a good and
workmanlike manner with the use of good grades of materials. Tenant shall notify
Landlord immediately if Tenant receives any notice of violation of any Law in
connection with completion of any Tenant Alterations and shall immediately take
such steps as are necessary to remedy such violation. In no event shall such
supervision or right to supervise by Landlord nor shall any approvals given by
Landlord under this Lease constitute any warranty by Landlord to Tenant of the
adequacy of the design, workmanship or quality of such work or materials for
Tenant's intended use or of compliance with the requirements of Section
9.01(a)(3)(i) and (ii) above or impose any liability upon Landlord in connection
with the performance of such work.


(b) All Tenant Additions to the Premises whether installed by Landlord or
Tenant, shall without compensation or credit to Tenant, become part of the
Premises and the property of Landlord at the time of their installation and
shall remain in the Premises, unless pursuant to Article Twelve, Tenant may
remove them or is required to remove them at Landlord's request. Tenant's
Personal Property, as set forth in Exhibit G, shall at all times remain the
property of Tenant and Tenant shall remove such property at the expiration or
earlier termination of this Lease.



9.02 LIENS


Tenant shall not permit any lien or claim for lien of any mechanic, laborer or
supplier or any other lien to be filed against the Building, the Land, the
Premises, or any other part of the Property arising out of work performed, or
alleged to have been performed by, or at the direction of, or on behalf of
Tenant. If any such lien or claim for lien is filed, Tenant shall within ten
(10) days of receiving notice of such lien or claim (a) have such lien or claim
for lien released of record or (b) deliver to Landlord a bond in form, content,
amount, and issued by surety, satisfactory to Landlord, indemnifying,
protecting, defending and holding harmless the Indemnitees against all costs and
liabilities resulting from such lien or claim for lien and the foreclosure or
attempted foreclosure thereof. If Tenant fails to take any of the above actions,
Landlord, in addition to its rights and remedies under Article Eleven, without
investigating the validity of such lien or claim for lien, may pay or discharge
the same and Tenant shall, as payment of additional Rent hereunder, reimburse
Landlord upon demand for the amount so paid by Landlord, including Landlord's
expenses and reasonable attorneys' fees.



ARTICLE TEN
ASSIGNMENT AND SUBLETTING



10.01 ASSIGNMENT AND SUBLETTING


(a) Without the prior written consent of Landlord, which may be withheld in
Landlord's sole discretion, Tenant may not sublease, assign, mortgage, pledge,
hypothecate or otherwise transfer or permit the transfer of this Lease or the
encumbering of Tenant's interest therein in whole or in part, by operation of
Law or otherwise or permit the use or occupancy of the Premises, or any part
thereof, by anyone other than Tenant, provided, however, if Landlord chooses not
to recapture the space proposed to be subleased or assigned as provided in
Section 10.02, Landlord shall not unreasonably withhold its consent to a
subletting or assignment under this Section 10.01. Tenant agrees that the
provisions governing sublease and assignment set forth in this Article Ten shall
be deemed to be reasonable. If Tenant desires to enter into any sublease of the
Premises or assignment of this Lease, Tenant shall deliver written notice
thereof to Landlord ("Tenant's Notice"), together with the identity of the
proposed subtenant or assignee and the proposed principal terms thereof and
financial and other information sufficient for Landlord to make an informed
judgment with respect to such proposed subtenant or assignee at least sixty (60)
days prior to the commencement date of the term of the proposed sublease or
assignment. If Tenant proposes to sublease less than all of the Rentable Area of
the Premises, the space proposed to be sublet and the space retained by Tenant
must each be a marketable unit as reasonably determined by Landlord and
otherwise in compliance with all Laws; provided however, so long as the Tenant
is Genomic Health or a Permitted Transferee which is an assignee of the Lease
which has
Rider 2 - 23

--------------------------------------------------------------------------------



satisfied the requirements of Sections 10.01 and 10.05 below, the foregoing
shall not apply to a sublease for a sublease term of a year or less, for
undemised space in the aggregate (for one or more such subleases in effect at
any one time) up to 3,000 square feet of Rentable Area. Landlord shall notify
Tenant in writing of its approval or disapproval of the proposed sublease or
assignment or its decision to exercise its rights under Section 10.02 within
thirty (30) days after receipt of Tenant's Notice (and all required
information). In no event may Tenant sublease any portion of the Premises or
assign the Lease to any other tenant of the Project. Tenant shall submit for
Landlord's approval (which approval shall not be unreasonably withheld) any
advertising which Tenant or its agents intend to use with respect to the space
proposed to be sublet.


(b) With respect to Landlord's consent to an assignment or sublease, Landlord
may take into consideration any factors which Landlord may deem relevant, and
the reasons for which Landlord's denial shall be deemed to be reasonable shall
include, without limitation, the following:


(i) the business reputation or creditworthiness of any proposed subtenant or
assignee is not acceptable to Landlord; or


(ii) in Landlord's reasonable judgment the proposed assignee or subtenant would
diminish the value or reputation of the Building or Landlord; or


(iii) any proposed assignee's or subtenant's use of the Premises would violate
Section 7.01 of the Lease or would violate the provisions of any other leases of
tenants in the Project;


(iv) the proposed assignee or subtenant is either a governmental agency, a
school or similar operation, or a medical related practice; or


(v) the proposed subtenant or assignee is a bona fide prospective tenant of
Landlord in the Project as demonstrated by a written proposal dated within
ninety (90) days prior to the date of Tenant's request; or


(vi) the proposed subtenant or assignee would materially increase the estimated
pedestrian and vehicular traffic to and from the Premises and the Building.


In no event shall Landlord be obligated to consider a consent to any proposed
assignment of the Lease which would assign less than the entire Premises. In the
event Landlord wrongfully withholds its consent to any proposed sublease of the
Premises or assignment of the Lease, Tenant's sole and exclusive remedy therefor
shall be to seek specific performance of Landlord's obligations to consent to
such sublease or assignment.


(c) Any sublease or assignment shall be expressly subject to the terms and
conditions of this Lease. Any subtenant or assignee shall execute such documents
as Landlord may reasonably require to evidence such subtenant or assignee's
assumption of the obligations and liabilities of Tenant under this Lease. Tenant
shall deliver to Landlord a copy of all agreements executed by Tenant and the
proposed subtenant and assignee with respect to the Premises. Landlord's
approval of a sublease, assignment, hypothecation, transfer or third party use
or occupancy shall not constitute a waiver of Tenant's obligation to obtain
Landlord's consent to further assignments or subleases, hypothecations,
transfers or third party use or occupancy.


(d) For purposes of this Article Ten, an assignment shall be deemed to include a
change in the majority control of Tenant, resulting from any transfer, sale or
assignment of shares of stock or membership interests of Tenant occurring by
operation of Law or otherwise, and includes any merger, acquisition,
consolidation or reorganization, except as otherwise provided in this Subsection
below. Notwithstanding any provision of this Section to the contrary, an
assignment for purposes of this Article does not include any transfer of control
of the stock or membership interests of Tenant through (i) any
Rider 2 - 24

--------------------------------------------------------------------------------



public offering of shares of stock in Tenant in accordance with applicable State
and Federal law, rules, regulations and orders if thereafter the stock shall be
listed and publicly traded through the New York Stock Exchange or the NASDAQ
national market; or (ii) public sale of such stock effected through such
Exchange or the NASDAQ national market. If Tenant is a partnership, any change
in the partners of Tenant shall be deemed to be an assignment.


(e) For purposes of this Lease, a "Permitted Transferee" shall mean any Person
which: (i) is an Affiliate of Tenant; or (ii) is the corporation or other entity
(the "Successor") resulting from a merger, conversion, consolidation or
non-bankruptcy reorganization with Tenant; or (iii) is not a Successor but is
otherwise a deemed assignee due to a change of control under section 10.01(d)
above; or (iv) purchases, leases or acquires by way of exchange all or
substantially all the assets of Tenant as a going concern (the "Purchaser").
Notwithstanding anything to the contrary in Sections 10.01(a) and (b), 10.02 and
10.03, provided there is no uncured Default under this Lease, Tenant shall have
the right, without the prior written consent of Landlord, to assign this Lease
to a Permitted Transferee or to sublease the Premises or any part thereof to a
Permitted Transferee provided that: (1) Landlord receives thirty (30) days prior
written notice of an assignment or sublease (including a pending transaction
described in subparts (i), (ii), (iii) or (iv) of this Section 10.01(e));
provided that Tenant may give notice in less than thirty (30) days in connection
with a pending transaction described in subparts (ii) and (iv) of this Section
10.01(e) to the extent that Tenant is precluded, by the terms of the transaction
or, if Tenant's stock is publicly traded, by applicable securities' laws, from
making disclosure of the transaction itself; (2) with respect to an assignment
of the Lease or a sublease of more than half the Premises to an entity described
in subparts (ii) or (iv) of this Section 10.01(e), the Permitted Transferee's
net worth is not less than Tenant's net worth (measured as of the most recent
date for which financial statements prepared in accordance with GAAP are
available); (3) with respect to an assignment of the Lease or a sublease of more
than half the Premises to an entity described in subparts (i) or (iii) of this
Section 10.01(e), Tenant (as the assignor or sublandord) continues in existence
with a net worth not less than Tenant's net worth immediately prior to such
assignment or subletting; (4) the Permitted Transferee expressly assumes (except
a Permitted Transferee which is a deemed assignee under subpart (iii) of this
Section 10.01(e) or which is a sublessee in the event of a sublease under this
Section 10.01(e)) in writing reasonably satisfactory to Landlord all of the
obligations of Tenant under this Lease and delivers such assumption to Landlord
no later than fifteen (15) days (or such lesser time as is appropriate in
connection with a pending transaction described in subparts (ii) and (iv) of
this Section 10.01(e) to the extent that Tenant is precluded, by the terms of
the transaction or, if Tenant's stock is publicly traded, by applicable
securities' laws, from making disclosure of the transaction itself) prior to the
effective date of the assignment; (5) Landlord receives no later than five (5)
days before the effective date a fully executed copy of the applicable
assignment or sublease agreement between Tenant and the Permitted Transferee;
and (6) promptly after Landlord's written request, Tenant and the Permitted
Transferee provide such reasonable documents and information which Landlord
reasonably requests for the purpose of substantiating whether or not the
assignment or sublease is to a Permitted Transferee. All determinations of net
worth for purposes of this Subsection shall exclude any value attributable to
goodwill or going concern value. With respect to any proposed assignment under
subparts (ii) or (iv) of this Section 10.01(e), Tenant shall pay Landlord, no
later than fifteen (15) days prior to the effective date of such proposed
assignment or sublease, a processing fee of Three Thousand Dollars ($3,000.00),
which shall be Landlord's earned fee whether or not the proposed assignment or
sublease is completed by Tenant.


(f) With respect to any sublease to a Permitted Transferee pursuant to
Subsection (e) above, Tenant hereby irrevocably assigns to Landlord, effective
upon any such sublease, all rent and other payments due from subtenant under the
sublease, provided however, that Tenant shall have a license to collect such
rent and other payments until the occurrence of a default by Tenant under any of
the provisions of the Lease, and notice to Tenant of such default shall not be a
prerequisite to Landlord's right to collect subrent. At any time at Landlord's
option, Landlord shall have the right to give notice to the subtenant of such
assignment. Landlord shall credit Tenant with any rent received by Landlord
under such assignment but the acceptance of any payment on account of rent from
the subtenant as the result of any such default shall in no manner whatsoever
serve to release Tenant from any liability under the terms,
Rider 2 - 25

--------------------------------------------------------------------------------



covenants, conditions, provisions or agreement under the Lease. No such payment
of rent or any other payment by the subtenant directly to Landlord and/or
acceptance of such payment(s) by Landlord, regardless of the circumstances or
reasons therefor, shall in any manner whatsoever be deemed an attornment by the
subtenant to Landlord in the absence of a specific written agreement signed by
Landlord to such an effect. For purposes of this Subsection, any use or
occupancy by a Permitted Transferee (unless it is an assignee) without a formal
sublease shall for the purposes of this Subsection be deemed to be a sublease at
the same rental rate as provided in the Lease.



10.02 RECAPTURE


Landlord shall have the option to exclude from the Premises covered by this
Lease ("recapture"), the space proposed to be sublet or subject to the
assignment, so long as (i) the proposed transfer is not to a Permitted
Transferee in accordance with the provisions of Section 10.01(e), and (ii) the
proposed sublease is for the remainder of the term of this Lease and Landlord
recaptures the entire portion of the Premises subject to the proposed sublease.
If Landlord elects to recapture, such recapture shall be effective as of the
commencement date of such sublease or assignment, Tenant shall surrender
possession of the space proposed to be subleased or subject to the assignment to
Landlord on the effective date of recapture of such space from the Premises,
such date being the Termination Date for such space. Effective as of the date of
recapture of any portion of the Premises pursuant to this section, the Monthly
Base Rent, Rentable Area of the Premises and Tenant's Share shall be adjusted
accordingly.



10.03 EXCESS RENT


Except with respect to an assignment or sublease to a Permitted Transferee in
accordance with the provisions of Section 10.01(e), Tenant shall pay Landlord on
the first day of each month during the term of the sublease or assignment, fifty
percent (50%) of the amount by which the sum of all rent and other consideration
(direct or indirect) due from the subtenant or assignee for such month exceeds:
(i) that portion of the Monthly Base Rent and Rent Adjustments due under this
Lease for said month which is allocable to the space sublet or assigned; and
(ii) the following costs and expenses for the subletting or assignment of such
space: (1) brokerage commissions and reasonable attorneys' fees and expenses,
(2) the actual costs paid in making any improvements or substitutions in the
Premises required by any sublease or assignment; and (3) "free rent" periods,
costs of any inducements or concessions given to subtenant or assignee, moving
costs, and other amounts in respect of such subtenant's or assignee's other
leases or occupancy arrangements. All such costs and expenses shall be amortized
over the term of the sublease or assignment pursuant to sound accounting
principles.



10.04 TENANT LIABILITY


In the event of any sublease or assignment, whether or not with Landlord's
consent, Tenant shall not be released or discharged from any liability, whether
past, present or future, under this Lease, including any liability arising from
the exercise of any renewal or expansion option, to the extent such exercise is
expressly permitted by Landlord. Tenant's liability shall remain primary, and in
the event of default by any subtenant, assignee or successor of Tenant in
performance or observance of any of the covenants or conditions of this Lease,
Landlord may proceed directly against Tenant without the necessity of exhausting
remedies against said subtenant, assignee or successor. After any assignment,
Landlord may consent to subsequent assignments or subletting of this Lease, or
amendments or modifications of this Lease with assignees of Tenant, without
notifying Tenant, or any successor of Tenant, and without obtaining its or their
consent thereto, and such action shall not relieve Tenant or any successor of
Tenant of liability under this Lease. If Landlord grants consent to such
sublease or assignment, Tenant shall pay all reasonable attorneys' fees and
expenses incurred by Landlord with respect to such assignment or sublease. In
addition, if Tenant has any options to extend the term of this Lease or to add
other space to the Premises, such options shall not be available to any
subtenant or assignee, directly or indirectly without Landlord's express written
consent, which may be withheld in Landlord's sole discretion.



Rider 2 - 26

--------------------------------------------------------------------------------



10.05 ASSUMPTION AND ATTORNMENT


If Tenant shall assign this Lease as permitted herein, the assignee shall
expressly assume all of the obligations of Tenant hereunder in a written
instrument satisfactory to Landlord and furnished to Landlord not later than
fifteen (15) days prior to the effective date of the assignment. If Tenant shall
sublease the Premises as permitted herein, Tenant shall, at Landlord's option,
within fifteen (15) days following any request by Landlord, obtain and furnish
to Landlord the written agreement of such subtenant to the effect that the
subtenant will attorn to Landlord and will pay all subrent directly to Landlord.



ARTICLE ELEVEN
DEFAULT AND REMEDIES



11.01 EVENTS OF DEFAULT


The occurrence or existence of any one or more of the following shall constitute
a material default and breach of the Lease (a "Default") by Tenant under this
Lease:


(i) Tenant fails to pay any installment or other payment of Rent, including Rent
Adjustment Deposits or Rent Adjustments, within three business (3) days after
written notice to Tenant of such failure to pay, provided that after Landlord
has twice sent such notice to Tenant for failure to pay, thereafter such failure
shall be a Default if Tenant fails to pay any such installment or other payment
of Rent, including Rent Adjustment Deposits or Rent Adjustments, within three
(3) business days after the date when the same are due;


(ii) Tenant fails to observe or perform any of the other covenants, conditions
or provisions of this Lease or the Workletter and, unless the default involves a
hazardous condition, which shall be cured forthwith or unless the failure to
perform is a Default for which this Lease specifies there is no cure or grace
period, fails to cure such default within thirty (30) days after written notice
thereof to Tenant, provided that, if Tenant has exercised reasonable diligence
to cure such failure and such failure cannot reasonably be cured within such
thirty (30) day period despite reasonable diligence, Tenant shall not be in
default under this subsection so long as Tenant diligently and continuously
prosecutes the cure to completion;


(iii) the interest of Tenant in this Lease is levied upon under execution or
other legal process;


(iv) a petition is filed by or against Tenant to declare Tenant bankrupt or
seeking a plan of reorganization or arrangement under any Chapter of the
Bankruptcy Act, or any amendment, replacement or substitution therefor, or to
delay payment of, reduce or modify Tenant's debts, which in the case of an
involuntary action is not discharged within thirty (30) days;


(v) Tenant is declared insolvent by Law or any assignment of Tenant's property
is made for the benefit of creditors;


(vi) a receiver is appointed for Tenant or Tenant's property, which appointment
is not discharged within thirty (30) days;


(vii) any action taken by or against Tenant to reorganize or modify Tenant's
capital structure in a materially adverse way which in the case of an
involuntary action is not discharged within thirty (30) days; or


(viii) upon the dissolution of Tenant.



11.02 LANDLORD'S REMEDIES


Rider 2 - 27

--------------------------------------------------------------------------------



(a) A Default shall constitute a breach of the Lease for which Landlord shall
have the rights and remedies set forth in this Section 11.02 and all other
rights and remedies set forth in this Lease or now or hereafter allowed by Law,
whether legal or equitable, and all rights and remedies of Landlord shall be
cumulative and none shall exclude any other right or remedy.


(b) With respect to a Default, at any time Landlord may terminate Tenant's right
to possession by written notice to Tenant stating such election. Upon the
termination of Tenant's right to possession pursuant to this Section 11.02,
Tenant's right to possession shall terminate and this Lease shall terminate, and
Tenant shall remain liable as hereinafter provided. Upon such termination,
Landlord shall have the right, subject to applicable Law, to re-enter the
Premises and dispossess Tenant and the legal representatives of Tenant and all
other occupants of the Premises by unlawful detainer or other summary
proceedings, or otherwise as permitted by Law, regain possession of the Premises
and remove their property (including their trade fixtures, personal property and
those Tenant Additions which Tenant is required or permitted to remove under
Article Twelve), but Landlord shall not be obligated to effect such removal, and
such property may, at Landlord's option, be stored elsewhere, sold or otherwise
dealt with as permitted by Law, at the risk of, expense of and for the account
of Tenant, and the proceeds of any sale shall be applied pursuant to Law.
Landlord shall in no event be responsible for the value, preservation or
safekeeping of any such property. Tenant hereby waives all claims for damages
that may be caused by Landlord's removing or storing Tenant's personal property
pursuant to this Section or Section 12.01, and Tenant hereby indemnifies, and
agrees to defend, protect and hold harmless, the Indemnitees from any and all
loss, claims, demands, actions, expenses, liability and cost (including
reasonable attorneys' fees and expenses) arising out of or in any way related to
such removal or storage. Upon such written termination of Tenant's right to
possession and this Lease, Landlord shall have the right to recover damages for
Tenant's Default as provided herein or by Law, including the following damages
provided by California Civil Code Section 1951.2:


(1) the worth at the time of award of the unpaid Rent which had been earned at
the time of termination;


(2) the worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such Rent loss that Tenant proves could reasonably have been avoided;


(3) the worth at the time of award of the amount by which the unpaid Rent for
the balance of the term of this Lease after the time of award exceeds the amount
of such Rent loss that Tenant proves could be reasonably avoided; and


(4) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom. The word "rent" as used in this Section 11.02 shall have the same
meaning as the defined term Rent in this Lease. The "worth at the time of award"
of the amount referred to in clauses (1) and (2) above is computed by allowing
interest at the Default Rate. The worth at the time of award of the amount
referred to in clause (3) above is computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus one percent (1%). For the purpose of determining unpaid Rent under clause
(3) above, the monthly Rent reserved in this Lease shall be deemed to be the sum
of the Monthly Base Rent, and monthly Storage Space Rent, if any, and the
amounts last payable by Tenant as Rent Adjustments for the calendar year in
which Landlord terminated this Lease as provided hereinabove.


(c) Even if Tenant is in Default and/or has abandoned the Premises, this Lease
shall continue in effect for so long as Landlord does not terminate Tenant's
right to possession by written notice as provided in Section 11.02(b) above, and
Landlord may enforce all its rights and remedies under this
Rider 2 - 28

--------------------------------------------------------------------------------



Lease, including the right to recover Rent as it becomes due under this Lease.
In such event, Landlord shall have all of the rights and remedies of a landlord
under California Civil Code Section 1951.4 (lessor may continue Lease in effect
after Tenant's Default and abandonment and recover Rent as it becomes due, if
Tenant has the right to sublet or assign, subject only to reasonable
limitations), or any successor statute. During such time as Tenant is in
Default, if Landlord has not terminated this Lease by written notice and if
Tenant requests Landlord's consent to an assignment of this Lease or a sublease
of the Premises, subject to Landlord's option to recapture pursuant to Section
10.02, Landlord shall not unreasonably withhold its consent to such assignment
or sublease. Tenant acknowledges and agrees that the provisions of Article Ten
shall be deemed to constitute reasonable limitations of Tenant's right to assign
or sublet. Tenant acknowledges and agrees that in the absence of written notice
pursuant to Section 11.02(b) above terminating Tenant's right to possession, no
other act of Landlord shall constitute a termination of Tenant's right to
possession or an acceptance of Tenant's surrender of the Premises, including
acts of maintenance or preservation or efforts to relet the Premises or the
appointment of a receiver upon initiative of Landlord to protect Landlord's
interest under this Lease or the withholding of consent to a subletting or
assignment, or terminating a subletting or assignment, if in accordance with
other provisions of this Lease.


(d) In the event that Landlord seeks an injunction with respect to a breach or
threatened breach of any of the covenants, conditions or provisions of this
Lease, Tenant agrees to pay the premium for any bond required in connection with
such injunction.


(e) Tenant hereby waives any and all rights to relief from forfeiture,
redemption or reinstatement granted by Law (including California Civil Code of
Procedure Sections 1174 and 1179) in the event of Tenant being evicted or
dispossessed for any cause or in the event of Landlord obtaining possession of
the Premises by reason of Tenant's Default or otherwise;


(f) When this Lease requires giving or service of a notice of Default or of a
failure of Tenant to observe or perform any covenant, condition or provision of
this Lease which will constitute a Default unless Tenant so observes or performs
within any applicable cure period, and so long as the notice given or served
provides Tenant the longer of any applicable cure period required by this Lease
or by statute, then the giving of any equivalent or similar statutory notice,
including any equivalent or similar notices required by California Code of Civil
Procedure Section 1161 or any similar or successor statute, shall replace and
suffice as any notice required under this Lease. When a statute requires service
of a notice in a particular manner, service of that notice (or a similar notice
required by this Lease) in the manner required by Article Twenty-four shall
replace and satisfy the statutory service—of—notice procedures, except that any
notice of unlawful detainer required by California Code of Civil Procedure
Section 1161 or any similar or successor statute shall be served as required by
Code of Civil Procedure Section 1162 or any similar or successor statute, and
for purposes of Code of Civil Procedure Section 1162 or any similar or successor
statute, Tenant's "place of residence" and "usual place of business" shall mean
the address specified by Tenant for notice pursuant to Section 1.01 of this
Lease, as changed by Tenant pursuant to Article Twenty-four of this Lease.


(g) The voluntary or other surrender or termination of this Lease, or a mutual
termination or cancellation thereof, shall not work a merger and shall terminate
all or any existing assignments, subleases, subtenancies or occupancies
permitted by Tenant, except if and as otherwise specified in writing by
Landlord.


(h) No delay or omission in the exercise of any right or remedy of Landlord upon
any default by Tenant, and no exercise by Landlord of its rights pursuant to
Section 26.15 to perform any duty which Tenant fails timely to perform, shall
impair any right or remedy or be construed as a waiver. No provision of this
Lease shall be deemed waived by Landlord unless such waiver is in a writing
signed by Landlord. The waiver by Landlord of any breach of any provision of
this Lease shall not be deemed a waiver of any subsequent breach of the same or
any other provision of this Lease.



Rider 2 - 29

--------------------------------------------------------------------------------



11.03 ATTORNEY'S FEES


In the event any party brings any suit or other proceeding with respect to the
subject matter or enforcement of this Lease, the prevailing party (as determined
by the court, agency or other authority before which such suit or proceeding is
commenced) shall, in addition to such other relief as may be awarded, be
entitled to recover reasonable attorneys' fees, expenses and costs of
investigation as actually incurred, including court costs, expert witness fees,
costs and expenses of investigation, and all reasonable attorneys' fees, costs
and expenses in any such suit or proceeding (including in any action or
participation in or in connection with any case or proceeding under the
Bankruptcy Code, 11 United States Code Sections 101 et seq., or any successor
statutes, in establishing or enforcing the right to indemnification, in
appellate proceedings, or in connection with the enforcement or collection of
any judgment obtained in any such suit or proceeding).



11.04 BANKRUPTCY


The following provisions shall apply in the event of the bankruptcy or
insolvency of Tenant:


(a) In connection with any proceeding under Chapter 7 of the Bankruptcy Code
where the trustee of Tenant elects to assume this Lease for the purposes of
assigning it, such election or assignment, may only be made upon compliance with
the provisions of (b) and (c) below, which conditions Landlord and Tenant
acknowledge to be commercially reasonable. In the event the trustee elects to
reject this Lease then Landlord shall immediately be entitled to possession of
the Premises without further obligation to Tenant or the trustee.


(b) Any election to assume this Lease under Chapter 11 or 13 of the Bankruptcy
Code by Tenant as debtor-in-possession or by Tenant's trustee (the "Electing
Party") must provide for:
The Electing Party to cure or provide to Landlord adequate assurance that it
will cure all monetary defaults under this Lease within fifteen (15) days from
the date of assumption and it will cure all nonmonetary defaults under this
Lease within thirty (30) days from the date of assumption. Landlord and Tenant
acknowledge such condition to be commercially reasonable.


(c) If the Electing Party has assumed this Lease or elects to assign Tenant's
interest under this Lease to any other person, such interest may be assigned
only if the intended assignee has provided adequate assurance of future
performance (as herein defined), of all of the obligations imposed on Tenant
under this Lease.


For the purposes hereof, "adequate assurance of future performance" means that
Landlord has ascertained that each of the following conditions has been
satisfied:


(i) The assignee has submitted a current financial statement, certified by its
chief financial officer, which shows a net worth and working capital in amounts
sufficient to assure the future performance by the assignee of Tenant's
obligations under this Lease; and


(ii) Landlord has obtained consents or waivers from any third parties which may
be required under a lease, mortgage, financing arrangement, or other agreement
by which Landlord is bound, to enable Landlord to permit such assignment.


(d) Landlord's acceptance of rent or any other payment from any trustee,
receiver, assignee, person, or other entity will not be deemed to have waived,
or waive, the requirement of Landlord's consent, Landlord's right to terminate
this Lease for any transfer of Tenant's interest under this Lease without such
consent, or Landlord's claim for any amount of Rent due from Tenant.



11.05 LANDLORD'S DEFAULT


Rider 2 - 30

--------------------------------------------------------------------------------



Landlord shall be in default hereunder in the event Landlord has not begun and
pursued with reasonable diligence the cure of any failure of Landlord to meet
its obligations hereunder within thirty (30) days after the receipt by Landlord
of written notice from Tenant of the alleged failure to perform. In no event
shall Tenant have the right to terminate or rescind this Lease as a result of
Landlord's default as to any covenant or agreement contained in this Lease.
Tenant hereby waives such remedies of termination and rescission and hereby
agrees that Tenant's remedies for default hereunder and for breach of any
promise or inducement shall be limited to a suit for damages and/or injunction.
In addition, Tenant hereby covenants that, prior to the exercise of any such
remedies, it will give Mortgagee notice and a reasonable time to cure any
default by Landlord.



ARTICLE TWELVE
SURRENDER OF PREMISES



12.01 IN GENERAL


Upon the Termination Date, Tenant shall surrender and vacate the Premises
immediately and deliver possession thereof to Landlord in a clean, good and
tenantable condition, ordinary wear and tear, and damage caused by Landlord
excepted. Tenant shall deliver to Landlord all keys to the Premises. Tenant
shall remove from the Premises all movable personal property of Tenant and
Tenant's trade fixtures, including, subject to Section 6.04, cabling for any of
the foregoing. Tenant shall be entitled to remove such Tenant Additions which at
the time of their installation Landlord and Tenant agreed may be removed by
Tenant. Tenant shall also remove such other Tenant Additions as required by
Landlord, including any Tenant Additions containing Hazardous Material. Tenant
immediately shall repair all damage resulting from removal of any of Tenant's
property, furnishings, Tenant's Personal Property or Tenant Additions, shall
close all floor, ceiling and roof openings and shall restore the Premises to a
tenantable condition as reasonably determined by Landlord. If any of the Tenant
Additions which were installed by Tenant involved the lowering of ceilings,
raising of floors or the installation of specialized wall or floor coverings or
lights, then Tenant shall also be obligated to return such surfaces to their
condition prior to the commencement of this Lease. Tenant shall also be required
to close any staircases or other openings between floors. Notwithstanding any of
the foregoing to the contrary, if so requested by Tenant in writing (and
prominently in all capital and bold lettering which also states that such
request is pursuant to Section 12.01 of the Lease) at the time Tenant requests
approval of any Tenant Work or subsequent Tenant Alterations, Landlord shall
advise Tenant at the time of Landlord's approval of such Tenant Work or Tenant
Alterations as to whether Landlord will require that such Tenant Work or Tenant
Alterations be removed by Tenant from the Premises; provided, however,
regardless of the foregoing, in any event, Landlord may require removal of any
Tenant Additions containing Hazardous Material and all Tenant's trade fixtures,
and, subject to Section 6.03, cabling and wiring installed for Tenant's personal
property or trade fixtures. In the event possession of the Premises is not
delivered to Landlord when required hereunder, or if Tenant shall fail to remove
those items described above, Landlord may (but shall not be obligated to), at
Tenant's expense, remove any of such property and store, sell or otherwise deal
with such property as provided in Section 11.02(b), including the waiver and
indemnity obligations provided in that Section, and undertake, at Tenant's
expense, such restoration work as Landlord deems necessary or advisable.



12.02 LANDLORD'S RIGHTS
All property which may be removed from the Premises by Landlord shall be
conclusively presumed to have been abandoned by Tenant and Landlord may deal
with such property as provided in Section 11.02(b), including the waiver and
indemnity obligations provided in that Section. Tenant shall also reimburse
Landlord for all costs and expenses incurred by Landlord in removing any of
Tenant Additions required to be removed pursuant to Section 12.01 above and in
restoring the Premises to the condition required by this Lease at the
Termination Date.



ARTICLE THIRTEEN
HOLDING OVER


Rider 2 - 31

--------------------------------------------------------------------------------



Tenant shall pay Landlord the greater of (i) 150% of the monthly Rent payable
for the month immediately preceding the holding over (including increases for
Rent Adjustments which Landlord may reasonably estimate) or, (ii) 150% of the
fair market rental value of the Premises as reasonably determined by Landlord
for each month or portion thereof that Tenant retains possession of the
Premises, or any portion thereof, after the Termination Date (without reduction
for any partial month that Tenant retains possession). Tenant shall also pay all
damages sustained by Landlord by reason of such retention of possession. The
provisions of this Article shall not constitute a waiver by Landlord of any
re-entry rights of Landlord and Tenant's continued occupancy of the Premises
shall be as a tenancy in sufferance.



ARTICLE FOURTEEN
DAMAGE BY FIRE OR OTHER CASUALTY



14.01 SUBSTANTIAL UNTENANTABILITY


(a) If any fire or other casualty (whether insured or uninsured) renders all or
a substantial portion of the Premises or the Building untenantable, Landlord
shall, with reasonable promptness after the occurrence of such damage, estimate
the length of time that will be required to substantially complete the repair
and restoration and shall by notice advise Tenant of such estimate ("Landlord's
Notice"). If Landlord estimates that the amount of time required to
substantially complete such repair and restoration will exceed one hundred
eighty (180) days from the date such damage occurred, then Landlord, or Tenant
if all or a substantial portion of the Premises is rendered untenantable, shall
have the right to terminate this Lease as of the date of such damage upon giving
written notice to the other at any time within twenty (20) days after delivery
of Landlord's Notice, provided that if Landlord so chooses, Landlord's Notice
may also constitute such notice of termination.


(b) In the event that the Building is damaged or destroyed to the extent of more
than twenty-five percent (25%) of its replacement cost or to any extent if no
insurance proceeds or insufficient insurance proceeds are receivable by
Landlord, or if the buildings at the Project shall be damaged to the extent of
fifty percent (50%) or more of the replacement value or to any extent if no
insurance proceeds or insufficient insurance proceeds are receivable by
Landlord, and regardless of whether or not the Premises be damaged, Landlord may
elect by written notice to Tenant given within thirty (30) days after the
occurrence of the casualty to terminate this Lease in lieu of so restoring the
Premises, in which event this Lease shall terminate as of the date specified in
Landlord's notice, which date shall be no later than sixty (60) days following
the date of Landlord's notice.


(c) Unless this Lease is terminated as provided in the preceding Subsections
14.01 (a) and (b), Landlord shall proceed with reasonable promptness to repair
and restore the Premises to its condition as existed prior to such casualty,
subject to reasonable delays for insurance adjustments and Force Majeure delays,
and also subject to zoning Laws and building codes then in effect. Landlord
shall have no liability to Tenant, and Tenant shall not be entitled to terminate
this Lease if such repairs and restoration are not in fact completed within the
time period estimated by Landlord so long as Landlord shall proceed with
reasonable diligence to complete such repairs and restoration.


(d) Tenant acknowledges that Landlord shall be entitled to the full proceeds of
any insurance coverage, whether carried by Landlord or Tenant, for damages to
the Premises, except for those proceeds of Tenant's insurance of its own
personal property and equipment which would be removable by Tenant at the
Termination Date. All such insurance proceeds shall be payable to Landlord
whether or not the Premises are to be repaired and restored, provided, however,
if this Lease is not terminated and the parties proceed to repair and restore
Tenant Additions at Tenant's cost, to the extent Landlord received proceeds of
Tenant's insurance covering Tenant Additions, such proceeds shall be applied to
reimburse Tenant for its cost of repairing and restoring Tenant Additions.


(e) Notwithstanding anything in this Article Fourteen to the contrary: (i)
Landlord shall have no duty pursuant to this Section to repair or restore any
portion of any Tenant Additions or to expend for
Rider 2 - 32

--------------------------------------------------------------------------------



any repair or restoration of the Premises or Building amounts in excess of
insurance proceeds paid to Landlord and available for repair or restoration; and
(ii) Tenant shall not have the right to terminate this Lease pursuant to this
Section if any damage or destruction was caused by the gross negligence or
willful and wrongful act of Tenant, its agent or employees. Whether or not the
Lease is terminated pursuant to this Article Fourteen, in no event shall Tenant
be entitled to any compensation or damages for loss of the use of the whole or
any part of the Premises or for any inconvenience or annoyance occasioned by any
such damage, destruction, rebuilding or restoration of the Premises or the
Building or access thereto.


(f) Any repair or restoration of the Premises performed by Tenant shall be in
accordance with the provisions of Article Nine hereof.



14.02 INSUBSTANTIAL UNTENANTABILITY


Unless this Lease is terminated as provided in the preceding Subsections 14.01
(a) and (b), then Landlord shall proceed to repair and restore the Premises
other than Tenant Additions, with reasonable promptness, unless such damage is
to the Premises and occurs during the last six (6) months of the Term, in which
event either Tenant or Landlord shall have the right to terminate this Lease as
of the date of such casualty by giving written notice thereof to the other
within twenty (20) days after the date of such casualty. Notwithstanding the
foregoing, Landlord's obligation to repair shall be limited in accordance with
the provisions of Section 14.01 above.



14.03 RENT ABATEMENT


Except for (i) the willful and wrongful act of Tenant or its agents, employees,
contractors or invitees, or (ii) the gross negligence of Tenant or its agents,
employees, contractors or invitees only if and to the extent Landlord receives
rental abatement insurance proceeds covering abatement of the Rent hereunder,
then, if all or any part of the Premises are rendered untenantable by fire or
other casualty and this Lease is not terminated, Monthly Base Rent and Rent
Adjustments shall abate for that part of the Premises which is untenantable on a
per diem basis from the date of the casualty until Landlord has Substantially
Completed the repair and restoration work in the Premises which it is required
to perform, provided, that as a result of such casualty, Tenant does not occupy
the portion of the Premises which is untenantable during such period.



14.04 WAIVER OF STATUTORY REMEDIES


The provisions of this Lease, including this Article Fourteen, constitute an
express agreement between Landlord and Tenant with respect to any and all damage
to, or destruction of, the Premises or the Property or any part of either, and
any Law, including Sections 1932(2), 1933(4), 1941 and 1942 of the California
Civil Code, with respect to any rights or obligations concerning damage or
destruction shall have no application to this Lease or to any damage to or
destruction of all or any part of the Premises or the Property or any part of
either, and are hereby waived.



ARTICLE FIFTEEN
EMINENT DOMAIN



15.01 TAKING OF WHOLE OR SUBSTANTIAL PART


In the event the whole or any substantial part of the Building or of the
Premises is taken or condemned by any competent authority for any public use or
purpose (including a deed given in lieu of condemnation) and is thereby rendered
untenantable, this Lease shall terminate as of the date title vests in such
authority or any earlier date on which possession is required to be surrendered
to such authority, and Monthly Base Rent and Rent Adjustments shall be
apportioned as of the Termination Date. Further, if at least twenty-five percent
(25%) of the rentable area of the Project is taken or condemned by any competent
authority for any public use or purpose (including a deed given in lieu of
condemnation), and
Rider 2 - 33

--------------------------------------------------------------------------------



regardless of whether or not the Premises be so taken or condemned, Landlord may
elect by written notice to Tenant to terminate this Lease as of the date title
vests in such authority or any earlier date on which possession is required to
be surrendered to such authority, and Monthly Base Rent and Rent Adjustments
shall be apportioned as of the Termination Date. Landlord may, without any
obligation to Tenant, agree to sell or convey to the taking authority the
Premises, the Building, Tenant's Phase, the Project or any portion thereof
sought by the taking authority, free from this Lease and the right of Tenant
hereunder, without first requiring that any action or proceeding be instituted
or, if instituted, pursued to a judgment. Notwithstanding anything to the
contrary herein set forth, in the event the taking of the Building or Premises
is temporary (for less than the remaining term of the Lease), Landlord may elect
either (i) to terminate this Lease or (ii) permit Tenant to receive the entire
award attributable to the Premises in which case Tenant shall continue to pay
Rent and this Lease shall not terminate.



15.02 TAKING OF PART


In the event a part of the Premises is taken or condemned by any competent
authority (or a deed is delivered in lieu of condemnation) and this Lease is not
terminated, the Lease shall be amended to reduce or increase, as the case may
be, the Monthly Base Rent and Tenant's Share to reflect the Rentable Area of the
Premises or Building, as the case may be, remaining after any such taking or
condemnation. Landlord, upon receipt and to the extent of the award in
condemnation (or proceeds of sale) shall make necessary repairs and restorations
to the Premises (exclusive of Tenant Additions) and to the Building to the
extent necessary to constitute the portion of the Building not so taken or
condemned as a complete architectural and economically efficient unit.
Notwithstanding the foregoing, if as a result of any taking, or a governmental
order that the grade of any street or alley adjacent to the Building is to be
changed and such taking or change of grade makes it necessary or desirable to
substantially remodel or restore the Building or prevents the economical
operation of the Building, Landlord shall have the right to terminate this Lease
upon ninety (90) days prior written notice to Tenant.



15.03 COMPENSATION


Landlord shall be entitled to receive the entire award (or sale proceeds) from
any such taking, condemnation or sale without any payment to Tenant, and Tenant
hereby assigns to Landlord Tenant's interest, if any, in such award; provided,
however, Tenant shall have the right separately to pursue against the condemning
authority a separate award in respect of the loss, if any, to Tenant Additions
paid for by Tenant without any credit or allowance from Landlord, for fixtures
or personal property of Tenant, or for relocation or business interruption
expenses, so long as there is no diminution of Landlord's award as a result.



ARTICLE SIXTEEN
INSURANCE



16.01 TENANT'S INSURANCE


Tenant, at Tenant's expense, agrees to maintain in force, with a company or
companies acceptable to Landlord, during the Term: (a) Commercial General
Liability Insurance on a primary basis and without any right of contribution
from any insurance carried by Landlord covering the Premises on an occurrence
basis against all claims for personal injury, bodily injury, death and property
damage, including contractual liability covering the indemnification provisions
in this Lease. Such insurance shall be for such limits that are reasonably
required by Landlord from time to time but not less than a combined single limit
of Five Million and No/100 Dollars ($5,000,000.00); (b) Workers' Compensation
and Employers' Liability Insurance to the extent required by and in accordance
with the Laws of the State of California; (c) "All Risks" property insurance in
an amount adequate to cover the full replacement cost of all Tenant Additions to
the Premises, equipment, installations, fixtures and contents of the Premises in
the event of loss; (d) In the event a motor vehicle is to be used by Tenant in
connection with its business operation from the Premises, Comprehensive
Automobile Liability Insurance coverage with limits of not less than Three
Rider 2 - 34

--------------------------------------------------------------------------------



Million and No/100 Dollars ($3,000,000.00) combined single limit coverage
against bodily injury liability and property damage liability arising out of the
use by or on behalf of Tenant, its agents and employees in connection with this
Lease, of any owned, non-owned or hired motor vehicles; and (e) such other
insurance or coverages as Landlord reasonably requires.



16.02 FORM OF POLICIES


Each policy referred to in 16.01 shall satisfy the following requirements. Each
policy shall (i) name Landlord and the Indemnitees as additional insureds
(except Workers' Compensation and Employers' Liability Insurance), (ii) be
issued by one or more responsible insurance companies licensed to do business in
the State of California reasonably satisfactory to Landlord, (iii) where
applicable, provide for deductible amounts satisfactory to Landlord and not
permit co-insurance, (iv) shall provide that such insurance may not be canceled
or amended without thirty (30) days' prior written notice to the Landlord, and
(v) each policy of "All-Risks" property insurance shall provide that the policy
shall not be invalidated should the insured waive in writing prior to a loss,
any or all rights of recovery against any other party for losses covered by such
policies. Tenant shall deliver to Landlord, certificates of insurance and at
Landlord's request, copies of all policies and renewals thereof to be maintained
by Tenant hereunder, not less than ten (10) days prior to the Commencement Date
and not less than ten (10) days prior to the expiration date of each policy.



16.03 LANDLORD'S INSURANCE


Landlord agrees to purchase and keep in full force and effect during the Term
hereof, including any extensions or renewals thereof, insurance under policies
issued by insurers of recognized responsibility, qualified to do business in the
State of California on the Building in amounts not less than the greater of
eighty (80%) percent of the then full replacement cost (without depreciation) of
the Building (above foundations and excluding Tenant Additions to the Premises)
or an amount sufficient to prevent Landlord from becoming a co-insurer under the
terms of the applicable policies, against fire and such other risks as may be
included in standard forms of all risk coverage insurance reasonably available
from time to time. Landlord agrees to maintain in force during the Term,
Commercial General Liability Insurance covering the Building on an occurrence
basis against all claims for personal injury, bodily injury, death and property
damage. Such insurance shall be for a combined single limit of Five Million and
No/100 Dollars ($5,000,000.00). Neither Landlord's obligation to carry such
insurance nor the carrying of such insurance shall be deemed to be an indemnity
by Landlord with respect to any claim, liability, loss, cost or expense due, in
whole or in part, to Tenant's negligent acts or omissions or willful misconduct.
Without obligation to do so, Landlord may, in its sole discretion from time to
time, carry insurance in amounts greater and/or for coverage additional to the
coverage and amounts set forth above.



16.04 WAIVER OF SUBROGATION


(a) Landlord agrees that, if obtainable at no, or minimal, additional cost, and
so long as the same is permitted under the laws of the State of California, it
will include in its "All Risks" policies appropriate clauses pursuant to which
the insurance companies (i) waive all right of subrogation against Tenant with
respect to losses payable under such policies and/or (ii) agree that such
policies shall not be invalidated should the insured waive in writing prior to a
loss any or all right of recovery against any party for losses covered by such
policies.


(b) Tenant agrees to include, if obtainable at no, or minimal, additional cost,
and so long as the same is permitted under the laws of the State of California,
in its "All Risks" insurance policy or policies on Tenant Additions to the
Premises, whether or not removable, and on Tenant's furniture, furnishings,
fixtures and other property removable by Tenant under the provisions of this
Lease appropriate clauses pursuant to which the insurance company or companies
(i) waive the right of subrogation against Landlord and/or any tenant of space
in the Building with respect to losses payable under such policy or policies
and/or (ii) agree that such policy or policies shall not be invalidated should
Rider 2 - 35

--------------------------------------------------------------------------------



the insured waive in writing prior to a loss any or all right of recovery
against any party for losses covered by such policy or policies. If Tenant is
unable to obtain in such policy or policies either of the clauses described in
the preceding sentence, Tenant shall, if legally possible and without
necessitating a change ín insurance carriers, have Landlord named in such policy
or policies as an additional insured. If Landlord shall be named as an
additional insured in accordance with the foregoing, Landlord agrees to endorse
promptly to the order of Tenant, without recourse, any check, draft, or order
for the payment of money representing the proceeds of any such policy or
representing any other payment growing out of or connected with said policies,
and Landlord does hereby irrevocably waive any and all rights in and to such
proceeds and payments.


(c) Provided that Landlord's right of full recovery under its policy or policies
aforesaid is not adversely affected or prejudiced thereby, Landlord hereby
waives any and all right of recovery which it might otherwise have against
Tenant, its servants, agents and employees, for loss or damage occurring to the
Real Property and the fixtures, appurtenances and equipment therein, except
Tenant Additions, to the extent the same is covered by Landlord's insurance,
notwithstanding that such loss or damage may result from the negligence or fault
of Tenant, its servants, agents or employees. Provided that Tenant's right of
full recovery under its aforesaid policy or policies is not adversely affected
or prejudiced thereby, Tenant hereby waives any and all right of recovery which
it might otherwise have against Landlord, its servants, and employees and
against every other tenant in the Real Property who shall have executed a
similar waiver as set forth in this Section 16.04 (c) for loss or damage to
Tenant Additions, whether or not removable, and to Tenant's furniture,
furnishings, fixtures and other property removable by Tenant under the
provisions hereof to the extent the same is covered or coverable by Tenant's
insurance required under this Lease, notwithstanding that such loss or damage
may result from the negligence or fault of Landlord, its servants, agents or
employees, or such other tenant and the servants, agents or employees thereof.


(d) Landlord and Tenant hereby agree to advise the other promptly if the clauses
to be included in their respective insurance policies pursuant to subparagraphs
(a) and (b) above cannot be obtained on the terms hereinbefore provided and
thereafter to furnish the other with a certificate of insurance or copy of such
policies showing the naming of the other as an additional insured, as aforesaid.
Landlord and Tenant hereby also agree to notify the other promptly of any
cancellation or change of the terms of any such policy which would affect such
clauses or naming. All such policies which name both Landlord and Tenant as
additional insureds shall, to the extent obtainable, contain agreements by the
insurers to the effect that no act or omission of any additional insured will
invalidate the policy as to the other additional insureds.



16.05 NOTICE OF CASUALTY


Tenant shall give Landlord notice in case of a fire or accident in the Premises
promptly after Tenant is aware of such event.



ARTICLE SEVENTEEN
WAIVER OF CLAIMS AND INDEMNITY



17.01 WAIVER OF CLAIMS


To the extent permitted by Law, Tenant releases the Indemnitees from, and waives
all claims for, damage to person or property sustained by the Tenant or any
occupant of the Premises or the Property resulting directly or indirectly from
any existing or future condition, defect, matter or thing in and about the
Premises or the Property, or any part of either, or any equipment or
appurtenance therein, or resulting from any accident in or about the Premises or
the Property, or resulting directly or indirectly from any act or neglect of any
tenant or occupant of the Property or of any other person, including Landlord's
agents and servants, except to the extent caused by the gross negligence or
willful and wrongful act of any of the Indemnitees. If any such damage, whether
to the Premises or the Property or any part of either, or whether to Landlord or
to other tenants in the Property, results from any act or neglect of Tenant, its
Rider 2 - 36

--------------------------------------------------------------------------------



employees, servants, agents, contractors, invitees or customers, Tenant shall be
liable therefor and Landlord may, at Landlord's option, repair such damage and
Tenant shall, upon demand by Landlord, as payment of additional Rent hereunder,
reimburse Landlord within ten (10) days of demand for the total cost of such
repairs, in excess of amounts, if any, paid to Landlord under insurance covering
such damages. Tenant shall not be liable for any such damage caused by its acts
or neglect to the extent that Landlord or a tenant has recovered any amount of
the damage from proceeds of insurance policies and the insurance company has
waived its right of subrogation against Tenant.



17.02 INDEMNITY BY TENANT


To the extent permitted by Law, Tenant hereby indemnifies, and agrees to
protect, defend and hold the Indemnitees harmless, against any and all actions,
claims, demands, liability, costs and expenses, including reasonable attorneys'
fees and expenses for the defense thereof, arising from Tenant's occupancy of
the Premises, from the undertaking of any Tenant Additions or repairs to the
Premises, from the conduct of Tenant's business on the Premises, or from any
breach or default on the part of Tenant in the performance of any covenant or
agreement on the part of Tenant to be performed pursuant to the terms of this
Lease, or from any willful act or negligence of Tenant, its agents, contractors,
servants, employees, customers or invitees, in or about the Premises or the
Property or any part of either. In case of any action or proceeding brought
against the lndemnitees by reason of any such claim, upon notice from Landlord,
Tenant covenants to defend such action or proceeding by counsel chosen by
Landlord, in Landlord's sole discretion. Landlord reserves the right to settle,
compromise or dispose of any and all actions, claims and demands related to the
foregoing indemnity. The foregoing indemnity shall not operate to relieve an
Indemnitee of liability to the extent such liability is caused by the gross
negligence or willful and wrongful act of such Indemnitee. Further, the
foregoing indemnity is subject to and shall not diminish any waivers in effect
in accordance with Section 16.04 by Landlord or its insurers to the extent of
amounts, if any, paid to Landlord under its "All-Risks" property insurance.



17.03 WAIVER OF CONSEQUENTIAL DAMAGES


To the extent permitted by law, Tenant hereby waives and releases the
lndemnitees from any consequential damages, compensation or claims for
inconvenience or loss of business, rents or profits as a result of any injury or
damage, whether or not caused by the willful and wrongful act of any of the
Indemnitees.



ARTICLE EIGHTEEN
RULES AND REGULATIONS



18.01 RULES


Tenant agrees for itself and for its subtenants, employees, agents, and invitees
to comply with all reasonable rules and regulations for use of the Premises, the
Phase and the Project imposed by Landlord, as the same may be revised from time
to time, including the following: (a) Tenant shall comply with all of the
requirements of Landlord's emergency response plan, as the same may be amended
from time to time; and (b) Tenant shall not place any furniture, furnishings,
fixtures or equipment in the Premises in a manner so as to obstruct the windows
of the Premises to cause the Building, in Landlord's good faith determination,
to appear unsightly from the exterior. Such rules and regulations are and shall
be imposed for the cleanliness, good appearance, proper maintenance, good order
and reasonable use of the Premises, the Phase and the Project and as may be
necessary for the enjoyment of the Project by all tenants and their clients,
customers, and employees.



18.02 ENFORCEMENT


Nothing in this Lease shall be construed to impose upon the Landlord any duty or
obligation to enforce the rules and regulations as set forth above or as
hereafter adopted, or the terms, covenants or conditions
Rider 2 - 37

--------------------------------------------------------------------------------



of any other lease as against any other tenant, and the Landlord shall not be
liable to the Tenant for violation of the same by any other tenant, its
servants, employees, agents, visitors or licensees. Landlord shall use
reasonable efforts to enforce the rules and regulations of the Building in a
uniform and non-discriminatory manner.



ARTICLE NINETEEN
LANDLORD'S RESERVED RIGHTS


Landlord shall have the following rights exercisable without notice to Tenant
and without liability to Tenant for damage or injury to persons, property or
business and without being deemed an eviction or disturbance of Tenant's use or
possession of the Premises or giving rise to any claim for offset or abatement
of Rent: (1) to change the Building's name or street address upon thirty (30)
days' prior written notice to Tenant; (2) to install, affix and maintain all
signs on the exterior and/or interior of the Building; (3) to designate and/or
approve prior to installation, all types of signs, window shades, blinds,
drapes, awnings or other similar items, and all internal lighting that may be
visible from the exterior of the Premises; (4) upon reasonable notice to Tenant,
to display the Premises to prospective purchasers at reasonable hours at any
time during the Term and to prospective tenants at reasonable hours during the
last twelve (12) months of the Term; (5) to grant to any party the exclusive
right to conduct any business or render any service in or to the Building,
provided such exclusive right shall not operate to prohibit Tenant from using
the Premises for the purpose permitted hereunder; (6) to change the arrangement
and/or location of entrances or passageways, doors and doorways, corridors,
elevators, stairs, washrooms or public portions of the Building, and to close
entrances, doors, corridors, elevators or other facilities, provided that such
action shall not materially and adversely interfere with Tenant's access to the
Premises; (7) to have access for Landlord to any mail chutes and boxes located
in or on the Premises as required by any applicable rules of the United States
Post Office; and (8) to close the Building after Standard Operating Hours,
except that Tenant and its employees and invitees shall be entitled to admission
at all times, under such regulations as Landlord prescribes for security
purposes.



ARTICLE TWENTY
ESTOPPEL CERTIFICATE



20.01 IN GENERAL


Within fifteen (15) days after request therefor by Landlord, Mortgagee or any
prospective mortgagee or owner, Tenant agrees as directed in such request to
execute an Estoppel Certificate in recordable form, binding upon Tenant,
certifying (i) that this Lease is unmodified and in full force and effect (or if
there have been modifications, a description of such modifications and that this
Lease as modified is in full force and effect); (ii) the dates to which Rent has
been paid; (iii) that Tenant is in the possession of the Premises if that is the
case; (iv) that Landlord is not in default under this Lease, or, if Tenant
believes Landlord is in default, the nature thereof in detail; (v) that Tenant
has no offsets or defenses to the performance of its obligations under this
Lease (or if Tenant believes there are any offsets or defenses, a full and
complete explanation thereof); (vi) that the Premises have been completed in
accordance with the terms and provisions hereof, that Tenant has accepted the
Premises and the condition thereof and of all improvements thereto and has no
claims against Landlord or any other party with respect thereto; (vii) that if
an assignment of rents or leases has been served upon the Tenant by a Mortgagee,
Tenant will acknowledge receipt thereof and agree to be bound by the provisions
thereof; (viii) that Tenant will give to the Mortgagee copies of all notices
required or permitted to be given by Tenant to Landlord; and (ix) to any other
information reasonably requested.



20.02 ENFORCEMENT


In the event that Tenant fails to deliver an Estoppel Certificate within three
(3) business days after Tenant has received notice from Landlord of Tenant's
failure to deliver an Estoppel Certificate within the time prescribed in Section
20.01 above, then such failure shall be a Default for which there shall be no
Rider 2 - 38

--------------------------------------------------------------------------------



additional cure or grace period. In addition to any other remedy available to
Landlord, Landlord may impose a charge equal to $500.00 for each day that Tenant
fails to deliver an Estoppel Certificate and Tenant shall be deemed to have
irrevocably appointed Landlord as Tenant's attorney-in-fact to execute and
deliver the subject Estoppel Certificate that Tenant has failed to deliver.



ARTICLE TWENTY-ONE
INTENTIONALLY OMITTED



ARTICLE TWENTY-TWO
REAL ESTATE BROKERS


Landlord and Tenant represent to each other that in connection with this Lease
they are represented by Tenant's Broker identified in Section 1.01(19) and
Landlord's Broker identified in Section 1.01(19), and that except for Tenant's
Broker and Landlord's Broker, neither has dealt with any real estate broker,
sales person, or finder in connection with this Lease, and no such person
initiated or participated in the negotiation of this Lease. Landlord and Tenant
hereby indemnify and agree to protect, defend and hold the other harmless from
and against all claims, losses, damages, liability, costs and expenses
(including, without limitation, reasonable attorneys' fees and expenses) by
virtue of any broker, agent or other person claiming a commission or other form
of compensation by virtue of alleged representation of, or dealings or
discussions with, Landlord or Tenant, as applicable, with respect to the subject
matter of this Lease, except for Landlord's Broker and except for a commission
payable to Tenant's Broker to the extent provided for in a separate written
agreement between Tenant's Broker and Landlord's Broker. Tenant is not obligated
to pay or fund any amount to Landlord's Broker, and Landlord hereby agrees to
pay such commission, if any, to which Landlord's Broker is entitled in
connection with the subject matter of this Lease pursuant to Landlord's separate
written agreement with Landlord's Broker. Such commission shall include an
amount to be shared by Landlord's Broker with Tenant's Broker to the extent that
Tenant's Broker and Landlord's Broker have entered into a separate agreement
between themselves to share the commission paid to Landlord's Broker by
Landlord. The provisions of this Section shall survive the expiration or earlier
termination of the Lease.



ARTICLE TWENTY-THREE
MORTGAGEE PROTECTION



23.01 SUBORDINATION AND ATTORNMENT


This Lease is and shall be expressly subject and subordinate at all times to (i)
any ground or underlying lease of the Real Property, now or hereafter existing,
and all amendments, extensions, renewals and modifications to any such lease,
and (ii) the lien of any mortgage or trust deed now or hereafter encumbering fee
title to the Real Property and/or the leasehold estate under any such lease, and
all amendments, extensions, renewals, replacements and modifications of such
mortgage or trust deed and/or the obligation secured thereby, unless such ground
lease or ground lessor, or mortgage, trust deed or Mortgagee, expressly provides
or elects that the Lease shall be superior to such lease or mortgage or trust
deed. If any such mortgage or trust deed is foreclosed (including any sale of
the Real Property pursuant to a power of sale), or if any such lease is
terminated, upon request of the Mortgagee or ground lessor, as the case may be,
Tenant shall attorn to the purchaser at the foreclosure sale or to the ground
lessor under such lease, as the case may be, provided, however, that such
purchaser or ground lessor shall not be (i) bound by any payment of Rent for
more than one month in advance except payments in the nature of security for the
performance by Tenant of its obligations under this Lease; (ii) subject to any
offset, defense or damages arising out of a default of any obligations of any
preceding Landlord; or (iii) bound by any amendment or modification of this
Lease made without the written consent of the Mortgagee or ground lessor; or
(iv) liable for any security deposits not actually received in cash by such
purchaser or ground lessor. This subordination shall be self-operative and no
further certificate or instrument of subordination need be required by any such
Mortgagee or ground lessor. In confirmation of such subordination, however,
Tenant shall execute promptly any reasonable certificate or instrument that
Rider 2 - 39

--------------------------------------------------------------------------------



Landlord, Mortgagee or ground lessor may request. Tenant hereby constitutes
Landlord as Tenant's attorney-in-fact to execute such certificate or instrument
for and on behalf of Tenant upon Tenant's failure to do so within fifteen (15)
days of a request to do so. Upon request by such successor in interest, Tenant
shall execute and deliver reasonable instruments confirming the attornment
provided for herein.



23.02 MORTGAGEE PROTECTION


Tenant agrees to give any Mortgagee or ground lessor, by registered or certified
mail, a copy of any notice of default served upon the Landlord by Tenant,
provided that prior to such notice Tenant has received notice (by way of service
on Tenant of a copy of an assignment of rents and leases, or otherwise) of the
address of such Mortgagee or ground lessor. Tenant further agrees that if
Landlord shall have failed to cure such default within the time provided for in
this Lease, then the Mortgagee or ground lessor shall have an additional thirty
(30) days after receipt of notice thereof within which to cure such default or
if such default cannot be cured within that time, then such additional notice
time as may be necessary, if, within such thirty (30) days, any Mortgagee or
ground lessor has commenced and is diligently pursuing the remedies necessary to
cure such default (including commencement of foreclosure proceedings or other
proceedings to acquire possession of the Real Property, if necessary to effect
such cure). Such period of time shall be extended by any period within which
such Mortgagee or ground lessor is prevented from commencing or pursuing such
foreclosure proceedings or other proceedings to acquire possession of the Real
Property by reason of Landlord's bankruptcy. Until the time allowed as aforesaid
for Mortgagee or ground lessor to cure such defaults has expired without cure,
Tenant shall have no right to, and shall not, terminate this Lease on account of
default. This Lease may not be modified or amended so as to reduce the Rent or
shorten the Term, or so as to adversely affect in any other respect to any
material extent the rights of the Landlord, nor shall this Lease be canceled or
surrendered, without the prior written consent, in each instance, of the ground
lessor or the Mortgagee.



ARTICLE TWENTY-FOUR
NOTICES


(a) All notices, demands or requests provided for or permitted to be given
pursuant to this Lease must be in writing and shall be personally delivered,
sent by Federal Express or other reputable overnight courier service, or mailed
by first class, registered or certified United States mail, return receipt
requested, postage prepaid.


(b) All notices, demands or requests to be sent pursuant to this Lease shall be
deemed to have been properly given or served by delivering or sending the same
in accordance with this Section, addressed to the parties hereto at their
respective addresses listed in Sections 1.01(2) and (3).


(c) Notices, demands or requests sent by mail or overnight courier service as
described above shall be effective upon deposit in the mail or with such courier
service. However, the time period in which a response to any such notice, demand
or request must be given shall commence to run from (i) in the case of delivery
by mail, the date of receipt on the return receipt of the notice, demand or
request by the addressee thereof, or (ii) in the case of delivery by Federal
Express or other overnight courier service, the date of acceptance of delivery
by an employee, officer, director or partner of Landlord or Tenant. Rejection or
other refusal to accept or the inability to deliver because of changed address
of which no notice was given, as indicated by advice from Federal Express or
other overnight courier service or by mail return receipt, shall be deemed to be
receipt of notice, demand or request sent. Notices may also be served by
personal service upon any officer, director or partner of Landlord or Tenant,
and shall be effective upon such service.


(d) By giving to the other party at least thirty (30) days written notice
thereof, either party shall have the right from time to time during the term of
this Lease to change their respective addresses for notices, statements, demands
and requests, provided such new address shall be within the United States of
America.


Rider 2 - 40

--------------------------------------------------------------------------------




ARTICLE TWENTY-FIVE
EXERCISE FACILITY


Tenant agrees to inform all employees of Tenant of the following: (i) the
exercise facility is available for the use of the employees of tenants of the
Project only and for no other person; (ii) use of the facility is at the risk of
Tenant or Tenant's employees, and all users must sign a release; (iii) the
facility is unsupervised; and (iv) users of the facility must report any needed
equipment maintenance or any unsafe conditions to the Landlord immediately.
Landlord may discontinue providing such facility at Landlord's sole option at
any time without incurring any liability. As a condition to the use of the
exercise facility, Tenant and each of Tenant's employees that uses the exercise
facility shall first sign a written release in form and substance acceptable to
Landlord. Landlord may change the rules and/or hours of the exercise facility at
any time, and Landlord reserves the right to deny access to the exercise
facility to anyone due to misuse of the facility or noncompliance with rules and
regulations of the facility. To the extent permitted by Law, Tenant hereby
indemnifies, and agrees to protect, defend and hold the Indemnitees harmless,
against any and all actions, claims, demands, liability, costs and expenses,
including reasonable attorneys' fees and expenses for the defense thereof,
arising from use of the exercise facility in the Project by Tenant, Tenant's
employees or invitees, except to the extent due to the gross negligence or
willful and wrongful act of Landlord or Indemnitees. In case of any action or
proceeding brought against the Indemnitees by reason of any such claim, upon
notice from Landlord, Tenant covenants to defend such action or proceeding by
counsel chosen by Landlord, in Landlord's sole discretion. Landlord reserves the
right to settle, compromise or dispose of any and all actions, claims and
demands related to the foregoing indemnity.



ARTICLE TWENTY-SIX
OFAC


Landlord advises Tenant hereby that the purpose of this Article is to provide to
the Landlord information and assurances to enable Landlord to comply with the
law relating to OFAC.


Tenant hereby represents, warrants and covenants to Landlord, either that (i)
Tenant is regulated by the SEC, FINRA or the Federal Reserve (a "Regulated
Entity") or (ii) neither Tenant nor any person or entity that directly or
indirectly (a) controls Tenant or (b) has an ownership interest in Tenant of
twenty-five percent (25%) or more, appears on the list of Specially Designated
Nationals and Blocked Persons ("OFAC List") published by the Office of Foreign
Assets Control ("OFAC") of the U.S. Department of the Treasury.


If, in connection with this Lease, there is one or more Guarantors of Tenant's
obligations under this Lease, then Tenant further represents, warrants and
covenants either that (i) any such Guarantor is a Regulated Entity or (ii)
neither Guarantor nor any person or entity that directly or indirectly (a)
controls such Guarantor or (b) has an ownership interest in such Guarantor of
twenty-five percent (25%) or more, appears on the OFAC List.


Tenant covenants that during the term of this Lease to provide to Landlord
information reasonably requested by Landlord including without limitation,
organizational structural charts and organizational documents which Landlord may
deem to be necessary ("Tenant OFAC Information") in order for Landlord to
confirm Tenant's continuing compliance with the provisions of this Article.
Tenant represents and warrants that the Tenant OFAC Information it has provided
or to be provided to Landlord or Landlord's Broker in connection with the
execution of this Lease is true and complete.



ARTICLE TWENTY-SEVEN
MISCELLANEOUS



27.01 LATE CHARGES


Rider 2 - 41

--------------------------------------------------------------------------------



(a) The Monthly Base Rent, Rent Adjustments and Rent Adjustment Deposits shall
be due when and as specifically provided above. Except for such payments and
late charges described below, which late charge shall be due when provided below
(without notice or demand), all other payments required hereunder to Landlord
shall be paid within ten (10) days after Landlord's demand therefor. All Rent
and charges, except late charges, not paid when due shall bear interest from the
date due until the date paid at the Default Rate in effect on the date such
payment was due.


(b) In the event Tenant is more than five (5) days late in paying any
installment of Rent due under this Lease, Tenant shall pay Landlord a late
charge equal to five percent (5%) of the delinquent installment of Rent. The
parties agree that (i) such delinquency will cause Landlord to incur costs and
expenses not contemplated herein, the exact amount of which will be difficult to
calculate, including the cost and expense that will be incurred by Landlord in
processing each delinquent payment of rent by Tenant, and (ii) the amount of
such late charge represents a reasonable estimate of such costs and expenses and
that such late charge shall be paid to Landlord for each delinquent payment in
addition to all Rent otherwise due hereunder. The parties further agree that the
payment of late charges and the payment of interest provided for in subparagraph
(a) above are distinct and separate from one another in that the payment of
interest is to compensate Landlord for its inability to use the money improperly
withheld by Tenant, while the payment of late charges is to compensate Landlord
for its additional administrative expenses in handling and processing delinquent
payments.


(c) Payment of interest at the Default Rate and/or of late charges shall not
excuse or cure any default by Tenant under this Lease, nor shall the foregoing
provisions of this Article or any such payments prevent Landlord from exercising
any right or remedy available to Landlord upon Tenant's failure to pay Rent when
due, including the right to terminate this Lease.



27.02 NO JURY TRIAL; VENUE; JURISDICTION


Each party hereto (which includes any assignee, successor, heir or personal
representative of a party) shall not seek a jury trial, hereby waives trial by
jury, and hereby further waives any objection to venue in the County in which
the Project is located, and agrees and consents to personal jurisdiction of the
courts of the State of California, in any action or proceeding or counterclaim
brought by any party hereto against the other on any matter whatsoever arising
out of or in any way connected with this Lease, the relationship of Landlord and
Tenant, Tenant's use or occupancy of the Premises, or any claim of injury or
damage, or the enforcement of any remedy under any statute, emergency or
otherwise, whether any of the foregoing is based on this Lease or on tort law.
No party will seek to consolidate any such action in which a jury has been
waived with any other action in which a jury trial cannot or has not been
waived. It is the intention of the parties that these provisions shall be
subject to no exceptions. By execution of this Lease the parties agree that this
provision may be filed by any party hereto with the clerk or judge before whom
any action is instituted, which filing shall constitute the written consent to a
waiver of jury trial pursuant to and in accordance with Section 631 of the
California Code of Civil Procedure. No party has in any way agreed with or
represented to any other party that the provisions of this Section will not be
fully enforced in all instances. The provisions of this Section shall survive
the expiration or earlier termination of this Lease.



27.03 DEFAULT UNDER OTHER LEASE


It shall be a Default under this Lease if Tenant or any Affiliate holding any
other lease with Landlord for premises in the Project defaults under such lease
and as a result thereof such lease is terminated or terminable.



27.04 OPTION


Rider 2 - 42

--------------------------------------------------------------------------------



This Lease shall not become effective as a lease or otherwise until executed and
delivered by both Landlord and Tenant. The submission of the Lease to Tenant
does not constitute a reservation of or option for the Premises, but when
executed by Tenant and delivered to Landlord, the Lease shall constitute an
irrevocable offer by Tenant in effect for fifteen (15) days to lease the
Premises on the terms and conditions herein contained.



27.05 TENANT AUTHORITY


Tenant represents and warrants to Landlord that it has full authority and power
to enter into and perform its obligations under this Lease, that the person
executing this Lease is fully empowered to do so, and that no consent or
authorization is necessary from any third party. Landlord may request that
Tenant provide Landlord evidence of Tenant's authority.



27.06 ENTIRE AGREEMENT


This Lease, the Exhibits and Riders attached hereto contain the entire agreement
between Landlord and Tenant concerning the Premises and there are no other
agreements, either oral or written, and no other representations or statements,
either oral or written, on which Tenant has relied. This Lease shall not be
modified except by a writing executed by Landlord and Tenant.



27.07 MODIFICATION OF LEASE FOR BENEFIT OF MORTGAGEE


If Mortgagee of Landlord requires a modification of this Lease which shall not
result in any increased cost or expense to Tenant or in any other material and
adverse change in the rights and obligations of Tenant hereunder, then Tenant
agrees that the Lease may be so modified.



27.08 EXCULPATION


Tenant agrees, on its behalf and on behalf of its successors and assigns, that
any liability or obligation of Landlord in connection with this Lease shall only
be enforced against Landlord's equity interest in the Property up to a maximum
of Five Million Dollars ($5,000,000.00) and in no event against any other assets
of the Landlord, or Landlord's officers or directors or partners, and that any
liability of Landlord with respect to this Lease shall be so limited and Tenant
shall not be entitled to any judgment in excess of such amount.



27.09 ACCORD AND SATISFACTION


No payment by Tenant or receipt by Landlord of a lesser amount than any
installment or payment of Rent due shall be deemed to be other than on account
of the amount due, and no endorsement or statement on any check or any letter
accompanying any check or payment of Rent shall be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord's right to recover the balance of such installment or payment of Rent
or pursue any other remedies available to Landlord. No receipt of money by
Landlord from Tenant after the termination of this Lease or Tenant's right of
possession of the Premises shall reinstate, continue or extend the Term. Receipt
or acceptance of payment from anyone other than Tenant, including an assignee of
Tenant, is not a waiver of any breach of Article Ten, and Landlord may accept
such payment on account of the amount due without prejudice to Landlord's right
to pursue any remedies available to Landlord.



27.10 LANDLORD'S OBLIGATIONS ON SALE OF BUILDING


In the event of any sale or other transfer of the Building, Landlord shall be
entirely freed and relieved of all agreements and obligations of Landlord
hereunder accruing or to be performed after the date of such sale or transfer
(provided, however, that Landlord shall not be freed and relieved of its
obligation for reimbursement of the Security to Tenant unless Landlord has
transferred to such transferee the unapplied
Rider 2 - 43

--------------------------------------------------------------------------------



balance of Tenant's Security held by Landlord at such time), and any remaining
liability of Landlord with respect to this Lease shall be limited to Five
Million Dollars ($5,000,000.00) and Tenant shall not be entitled to any judgment
in excess of such amount.



27.11 BINDING EFFECT


Subject to the provisions of Article Ten, this Lease shall be binding upon and
inure to the benefit of Landlord and Tenant and their respective heirs, legal
representatives, successors and permitted assigns.



27.12 CAPTIONS


The Article and Section captions in this Lease are inserted only as a matter of
convenience and in no way define, limit, construe, or describe the scope or
intent of such Articles and Sections.



27.13 TIME; APPLICABLE LAW; CONSTRUCTION


Time is of the essence of this Lease and each and all of its provisions. This
Lease shall be construed in accordance with the Laws of the State of California.
If more than one person signs this Lease as Tenant, the obligations hereunder
imposed shall be joint and several. If any term, covenant or condition of this
Lease or the application thereof to any person or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term, covenant or condition to persons or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each item, covenant or condition of this Lease shall be
valid and be enforced to the fullest extent permitted by Law. Wherever the term
"including" or "includes" is used in this Lease, it shall have the same meaning
as if followed by the phrase "but not limited to". The language in all parts of
this Lease shall be construed according to its normal and usual meaning and not
strictly for or against either Landlord or Tenant.



27.14 ABANDONMENT


In the event Tenant vacates or abandons the Premises but is otherwise in
compliance with all the terms, covenants and conditions of this Lease, Landlord
shall (i) have the right to enter into the Premises in order to show the space
to prospective tenants, (ii) have the right to reduce the services provided to
Tenant pursuant to the terms of this Lease to such levels as Landlord reasonably
determines to be adequate services for an unoccupied premises and (iii) during
the last six (6) months of the Term, have the right to prepare the Premises for
occupancy by another tenant upon the end of the Term. Tenant expressly
acknowledges that in the absence of written notice pursuant to Section 11.02(b)
or pursuant to California Civil Code Section 1951.3 terminating Tenant's right
to possession, none of the foregoing acts of Landlord or any other act of
Landlord shall constitute a termination of Tenant's right to possession or an
acceptance of Tenant's surrender of the Premises, and the Lease shall continue
in effect.



27.15 LANDLORD'S RIGHT TO PERFORM TENANT'S DUTIES


If Tenant fails timely to perform any of its duties under this Lease, Landlord
shall have the right (but not the obligation), to perform such duty on behalf
and at the expense of Tenant without prior notice to Tenant, and all sums
expended or expenses incurred by Landlord in performing such duty shall be
deemed to be additional Rent under this Lease and shall be due and payable upon
demand by Landlord.



27.16 SECURITY SYSTEM


Landlord shall not be obligated to provide or maintain any security patrol or
security system. Landlord shall not be responsible for the quality of any such
patrol or system which may be provided hereunder or for damage or injury to
Tenant, its employees, invitees or others due to the failure, action or inaction
of such patrol or system.


Rider 2 - 44

--------------------------------------------------------------------------------




27.17 NO LIGHT, AIR OR VIEW EASEMENTS


Any diminution or shutting off of light, air or view by any structure which may
be erected on lands of or adjacent to the Project shall in no way affect this
Lease or impose any liability on Landlord.



27.18 RECORDATION


Neither this Lease, nor any notice nor memorandum regarding the terms hereof,
shall be recorded by Tenant. Any such unauthorized recording shall be a Default
for which there shall be no cure or grace period. Tenant agrees to execute and
acknowledge, at the request of Landlord, a memorandum of this Lease, in
recordable form.



27.19 SURVIVAL


The waivers of the right of jury trial, the other waivers of claims or rights,
the releases and the obligations of Tenant under this Lease to indemnify,
protect, defend and hold harmless Landlord and/or Indemnitees shall survive the
expiration or termination of this Lease, and so shall all other obligations or
agreements which by their terms survive expiration or termination of the Lease.



27.20 EXHIBITS OR RIDERS


All exhibits, riders and/or addenda referred to in this Lease as an exhibit,
addenda or rider hereto or attached hereto, are hereby incorporated into and
made a part of this Lease.



27.21 DISCLOSURE REGARDING CERTIFIED ACCESS SPECIALIST


Pursuant to California Civil Code Section 1938, Landlord hereby notifies Tenant
that as of the date of this Lease, the Premises has not undergone inspection by
a "Certified Access Specialist" to determine whether the Premises meet all
applicable construction-related accessibility standards under California Civil
Code Section 55.53.



27.22 UTILITY USAGE INFORMATION


If Tenant is billed directly by a public utility with respect to Tenant's
electrical usage at the Premises, then, upon request, Tenant shall provide
monthly electrical utility usage for the Premises to Landlord for the period of
time requested by Landlord (in electronic or paper format) or, at Landlord's
option, provide any written authorization or other documentation required for
Landlord to request information regarding Tenant's electricity usage with
respect to the Premises directly from the applicable utility company.





[SIGNATURE PAGE FOLLOWS]




Rider 2 - 45

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Lease has been executed as of the date set forth in
Section 1.01(4) hereof.
TENANT:
LANDLORD:
GENOMIC HEALTH, INC.,
a Delaware corporation
METROPOLITAN LIFE INSURANCE COMPANY,
a New York corporation
By
/s/ Kim Popovits
By
Greg Hill
Kim Popovits
Greg Hill
Print name
Print name
Its
President & CEO
Its
Director
(Chairman of Board, President or Vice President)
By
/s/ Brad Cole
Brad Cole
Print name
Its
COO & CFO
(Secretary, Assistant Secretary, CFO or Assistant Treasurer)



Rider 2 - 46